Exhibit 10.35

EXECUTION COPY

AGREEMENT AND PLAN OF MERGER

by and among

NOVANT HEALTH, INC.,

STONES MERGER CORP.

MQ ASSOCIATES, INC.,

and

J.P. MORGAN PARTNERS (BHCA), L.P.,
solely for purposes of Sections 5.11 and 5.12 and Article X
and in its capacity as the Stockholders’ Representative

Dated as of August 10, 2007


--------------------------------------------------------------------------------


TABLE OF CONTENTS

 

 

 

Page

 

ARTICLE I

 

THE MERGER

 

 

 

 

 

Section 1.1

 

The Merger

 

1

Section 1.2

 

Closing

 

2

Section 1.3

 

Effective Time

 

2

Section 1.4

 

Effect of the Merger

 

2

Section 1.5

 

Organizational Documents of the Surviving Corporation

 

2

Section 1.6

 

Directors and Officers of the Surviving Corporation

 

2

 

 

 

 

 

ARTICLE II

 

EFFECT OF THE MERGER ON THE SECURITIES

OF THE COMPANY AND MERGER SUB

 

 

 

 

 

Section 2.1

 

Effect on Capital Stock

 

3

Section 2.2

 

Contingent Cash Amount

 

4

Section 2.3

 

Exchange of Certificates

 

9

Section 2.4

 

Dissenting Shares

 

10

 

 

 

 

 

ARTICLE III

 

REPRESENTATIONS AND WARRANTIES OF THE COMPANY

 

 

 

 

 

Section 3.1

 

Organization; Qualification

 

11

Section 3.2

 

Authority; Validity of Agreement

 

12

Section 3.3

 

Non-Contravention

 

12

Section 3.4

 

Consents and Approvals

 

12

Section 3.5

 

Capitalization; Subsidiaries

 

13

Section 3.6

 

SEC Filings; Financial Statements

 

14

Section 3.7

 

Absence of Undisclosed Liabilities

 

16

Section 3.8

 

Absence of Certain Changes

 

16

Section 3.9

 

Compliance with Law; Permits.

 

17

Section 3.10

 

Healthcare Regulatory Compliance

 

17

Section 3.11

 

Litigation

 

18

Section 3.12

 

Assets

 

18

Section 3.13

 

Real Property

 

19

Section 3.14

 

Material Contracts

 

20

Section 3.15

 

Affiliate Arrangements

 

22

Section 3.16

 

Taxes

 

23

Section 3.17

 

Employee Benefit Plans; ERISA

 

25

Section 3.18

 

Labor Matters

 

27

 

i


--------------------------------------------------------------------------------


 

Section 3.19

 

Intellectual Property

 

28

Section 3.20

 

Insurance

 

29

Section 3.21

 

Environmental Matters

 

29

Section 3.22

 

Suppliers

 

30

Section 3.23

 

Brokers and Finders

 

31

 

 

 

 

 

ARTICLE IV

 

REPRESENTATIONS AND WARRANTIES OF PARENT AND MERGER SUB

 

 

 

 

 

Section 4.1

 

Organization; Qualification

 

31

Section 4.2

 

Authority; Validity of Agreement

 

31

Section 4.3

 

Non-Contravention

 

32

Section 4.4

 

Consents and Approvals

 

32

Section 4.5

 

Actions

 

32

Section 4.6

 

Compliance with Law

 

32

Section 4.7

 

Availability of Funds

 

32

Section 4.8

 

Brokers and Finders

 

33

 

 

 

 

 

ARTICLE V

 

COVENANTS OF THE PARTIES

 

 

 

 

 

Section 5.1

 

Conduct of Business

 

33

Section 5.2

 

Non-Solicitation

 

35

Section 5.3

 

Cancellation of Stock Options and Warrants

 

37

Section 5.4

 

Access to Information; Confidentiality

 

37

Section 5.5

 

HSR Act Filings; Commercially Reasonable Efforts; Further Assurances

 

37

Section 5.6

 

Publicity

 

39

Section 5.7

 

Notification of Certain Events

 

39

Section 5.8

 

Employee Matters

 

40

Section 5.9

 

WARN Act

 

41

Section 5.10

 

Stockholder Litigation

 

41

Section 5.11

 

Non-Solicitation of Employees

 

42

Section 5.12

 

Nondisclosure of Proprietary Information

 

42

Section 5.13

 

Fees and Expenses

 

42

Section 5.14

 

Indemnification; Director and Officer Insurance

 

42

Section 5.15

 

Acknowledgement of Limitation of Warranties

 

43

Section 5.16

 

Supplemental Disclosure

 

44

Section 5.17

 

Change of Control Payment

 

44

Section 5.18

 

Company Stockholder Approval

 

44

Section 5.19

 

Retention Bonuses

 

44

 

ii


--------------------------------------------------------------------------------


 

ARTICLE VI

 

CONDITIONS TO CLOSING

 

 

 

 

 

Section 6.1

 

Mutual Conditions

 

45

Section 6.2

 

Conditions to the Obligations of Parent and Merger Sub to Effect the Merger

 

45

Section 6.3

 

Conditions to the Obligations of Company to Effect the Merger

 

46

 

 

 

 

 

ARTICLE VII

 

SURVIVAL AND INDEMNIFICATION

 

 

 

 

 

Section 7.1

 

Survival of Representations, Warranties and Covenants

 

47

Section 7.2

 

Indemnification of Parent Indemnified Parties

 

47

Section 7.3

 

Indemnification of Seller Indemnified Parties

 

49

Section 7.4

 

Third Party Claims

 

50

Section 7.5

 

Other Indemnification Procedures

 

51

Section 7.6

 

Punitive Damages

 

52

Section 7.7

 

No Duplications

 

52

Section 7.8

 

Tax Benefits

 

52

Section 7.9

 

Exclusive Remedy

 

52

 

 

 

 

 

ARTICLE VIII

 

TAX MATTERS

 

 

 

 

 

Section 8.1

 

Preparation and Filing of Tax Returns and Payment of Taxes

 

52

Section 8.2

 

Cooperation

 

53

Section 8.3

 

Purchaser Tax Covenants

 

53

Section 8.4

 

Purchase Price Adjustment

 

54

 

 

 

 

 

ARTICLE IX

 

TERMINATION

 

 

 

 

 

Section 9.1

 

Termination

 

54

Section 9.2

 

Effect of Termination

 

55

 

 

 

 

 

ARTICLE X

 

MISCELLANEOUS PROVISIONS

 

 

 

 

 

Section 10.1

 

Stockholders’ Representative

 

56

Section 10.2

 

Representations and Warranties

 

57

Section 10.3

 

Amendment; Waiver

 

58

Section 10.4

 

Entire Agreement

 

58

Section 10.5

 

Knowledge Convention

 

58

 

iii


--------------------------------------------------------------------------------


 

Section 10.6

 

Company Disclosure Schedule

 

58

Section 10.7

 

Interpretation

 

58

Section 10.8

 

Severability

 

59

Section 10.9

 

Notices

 

59

Section 10.10

 

Binding Effect; Persons Benefiting; No Assignment

 

60

Section 10.11

 

Counterparts

 

61

Section 10.12

 

Governing Law

 

61

Section 10.13

 

Consent to Jurisdiction

 

61

Section 10.14

 

Specific Performance

 

61

 

 

 

 

 

Exhibit 2.2(b) – EBITDA Contribution by Facility

Exhibit 2.2(d) – Adjusted EBITDA Definition

Exhibit 2.2(p) – Form of Escrow Agreement

Exhibit 6.2(j) – Management Incentive Structure

 

iv


--------------------------------------------------------------------------------


INDEX OF DEFINED TERMS

 

Page

 

 

 

117¤8% Notes Indenture

 

32

12¼% Notes Indenture

 

32

2008 Adjusted EBITDA Statement

 

5

2008 Income Statement

 

4

Accountants

 

5

Action

 

18

Affiliate

 

23

Affiliate Arrangement

 

23

Aggregate Indemnity Claim Amount

 

7

Agreement

 

1

Antitrust Laws

 

38

Assets

 

18

Benefit Plans

 

26

Business Day

 

2

Business Employee

 

40

CCMP

 

42

Certificate of Merger

 

2

Certificates

 

9

Class A Common Stock

 

3

Closing

 

2

Closing Date

 

2

Code

 

24

Common Stock

 

3

Company

 

1

Company Disclosure Schedule

 

11

Company Filed SEC Report

 

14

Company Financial Statements

 

14

Company Intellectual Property

 

29

Company Material Adverse Effect

 

16

Company SEC Reports

 

14

Company Stockholder Approval

 

12

Company Subsidiary

 

11

Confidentiality Agreement

 

37

Contingent Cash Amount

 

8

Contingent Consideration

 

4

Continuing Employee

 

40

Contract

 

22

control

 

23

D&O Insurance

 

43

Damages

 

48

DGCL

 

1

Dissenting Shares

 

10

 

v


--------------------------------------------------------------------------------


 

Divested Facility

 

4

Earn-Out Period

 

6

EBITDA Deficit

 

4

Effective Time

 

2

Environmental Laws

 

30

ERISA

 

25

ERISA Affiliate

 

26

Escrow Agent

 

8

Escrow Agreement

 

8

Escrow Amount

 

7

Exchange Act

 

11

Facilities

 

4

Facility

 

4

GAAP

 

4

Governmental Approval

 

13

Governmental Authority

 

13

Grant Date

 

13

Hazardous Materials

 

30

HSR Act

 

13

Indemnified Party

 

50

Indemnifying Party

 

50

Indemnity Basket

 

48

Initial Contingent Cash Amount

 

7

Intellectual Property

 

29

Internal Controls

 

15

JPMP

 

1

Laws

 

12

Lease

 

19

Leased Real Property

 

19

Liability

 

22

License Agreements

 

28

Liens

 

12

March 31 Balance Sheet

 

16

Material Contract

 

22

Merger

 

1

Merger Consideration

 

9

Merger Sub

 

1

NOL Reps

 

49

Organizational Documents

 

11

Owned Real Property

 

19

Parent

 

1

Parent Basket

 

50

Parent Indemnified Parties

 

47

Pending Claim

 

51

Pending Claim Objection Notice

 

51

Pending Claim Review Period

 

51

 

vi


--------------------------------------------------------------------------------


 

Permits

 

17

Permitted Liens

 

18

Person

 

12

Post-Closing Period

 

53

Pre-Closing Period

 

52

Q3/Q4 2008 Income Statement

 

4

Real Property

 

19

Representatives

 

35

Retention Bonus Program

 

45

Sarbanes-Oxley Act

 

14

SEC

 

11

Second Contingent Cash Amount

 

7

Seller Indemnified Parties

 

49

Series A Preferred Stock

 

3

Series B Preferred Stock

 

3

Stock Option Plan

 

13

Stock Options

 

13

Stockholders

 

56

Stockholders’ Representative

 

56

Stockholders’ Representative Objection

 

5

Stockholders’ Representative Objection Notice

 

5

Stockholders’ Representative Review Period

 

5

Straddle Period

 

52

Subsequent Contingent Cash Amounts

 

7

Subsidiary

 

11

Superior Proposal

 

36

Surviving Corporation

 

2

Takeover Proposal

 

36

Target EBITDA

 

4

Tax

 

25

Tax Arbitrator

 

49

Tax Authority

 

25

Tax Basket

 

48

Tax Proceeding

 

25

Tax Return

 

25

Taxes

 

25

Termination Date

 

47

Termination Fee

 

55

Third Party Claim

 

50

Treasury Regulations

 

25

Voting Agreement

 

1

WARN

 

28

Warrant

 

37

 

vii


--------------------------------------------------------------------------------


AGREEMENT AND PLAN OF MERGER

This AGREEMENT AND PLAN OF MERGER, dated as of August 10, 2007 (this
“Agreement”), is made and entered into by and among Novant Health, Inc., a North
Carolina nonprofit corporation (“Parent”), Stones Merger Corp., a Delaware
corporation and wholly-owned subsidiary of Parent (“Merger Sub”), MQ Associates,
Inc., a Delaware corporation (the “Company”), and J.P. Morgan Partners (BHCA),
L.P. (“JPMP”), solely for purposes of Sections 5.11 and 5.12 and Article X and
in its capacity as the Stockholders’ Representative (as defined in Section 10.1
below).

WHEREAS, the Board of Trustees of Parent has determined that the merger of
Merger Sub with and into the Company (the “Merger”) is advisable and in the best
interests of Parent, and the respective Boards of Directors of Merger Sub and
the Company have each determined that the Merger is advisable and in the best
interests of their respective stockholders;

WHEREAS, the Board of Trustees of Parent and the respective Boards of Directors
of Merger Sub and the Company have each approved and declared advisable this
Agreement and the Merger upon the terms and subject to the conditions set forth
herein;

WHEREAS, Parent, in its capacity as the sole stockholder of Merger Sub, has
adopted this Agreement and approved the Merger upon the terms and subject to the
conditions set forth herein; and

WHEREAS, concurrently with the execution and delivery of this Agreement, JPMP,
which beneficially owns shares with voting power sufficient to approve the
Merger in accordance with the General Corporation Law of the State of Delaware
(the “DGCL”) and the Company’s Organizational Documents (as defined in Section
3.1(c) below), and Parent have entered into an agreement pursuant to which JPMP
has agreed to vote all of the shares of voting stock of the Company beneficially
owned by JPMP in favor of this Agreement and the Merger and against any
transaction or other action that would interfere with this Agreement or any of
the transactions contemplated herby (including the Merger) (the “Voting
Agreement”).

NOW THEREFORE, in consideration of the foregoing and the respective
representations, warranties, covenants and agreements contained herein, and of
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, and intending to be legally bound hereby, the parties
hereby agree as follows:

ARTICLE I

THE MERGER

Section 1.1             The Merger.  Upon the terms and subject to the
conditions of this Agreement, and in accordance with the DGCL, at the Effective
Time (as defined in Section 1.3 below), Merger Sub shall be merged with and into
the Company.  As a result of the Merger, the separate corporate existence of
Merger Sub shall cease and the Company shall continue as the surviving entity
following the Merger (sometimes referred to herein as the “Surviving


--------------------------------------------------------------------------------


Corporation”).  The existence of the Company shall continue unaffected and
unimpaired by the Merger and, as the Surviving Corporation, it shall be governed
by the DGCL.

Section 1.2             Closing.  The closing of the Merger (the “Closing”)
shall take place at 10:00 a.m., local time, on a date to be specified by the
parties, which shall be no later than the third Business Day (as defined below)
following the satisfaction or waiver of all of the conditions set forth in
Article VI hereof (other than those conditions that by their nature are to be
satisfied at the Closing, but subject to the satisfaction or waiver of those
conditions), at the offices of Skadden, Arps, Slate, Meagher & Flom LLP, Four
Times Square, New York, New York 10036, unless another time, date or place is
agreed to in writing by the parties hereto.  The date on which the Closing
occurs is referred to herein as the “Closing Date.”  As used in this Agreement,
the term “Business Day” means a day other than a Saturday, Sunday or other day
on which commercial banks in New York, New York are authorized or required by
Law (as defined in Section 3.3 below) to close.

Section 1.3             Effective Time.  Subject to the terms and conditions of
this Agreement, as soon as practicable on the Closing Date, the parties shall
cause the Merger to be consummated by filing a certificate of merger (the
“Certificate of Merger”) with the Secretary of State of the State of Delaware
and by making all other filings or recordings required under the DGCL.  The
Merger shall become effective at such time as the Certificate of Merger is duly
filed with the Secretary of State of the State of Delaware, or at such
subsequent date or time as Parent and the Company shall agree and specify in the
Certificate of Merger.  The time at which the Merger becomes effective is
referred to herein as the “Effective Time.”

Section 1.4             Effect of the Merger.  At the Effective Time, the effect
of the Merger shall be as provided in the applicable provisions of the DGCL. 
Without limiting the generality of the foregoing, and subject thereto, at the
Effective Time, except as otherwise provided herein, all the property, rights,
privileges, powers and franchises of the Company and Merger Sub shall vest in
the Surviving Corporation, and all debts, liabilities, obligations,
restrictions, disabilities and duties of the Company and Merger Sub shall become
the debts, liabilities, obligations, restrictions, disabilities and duties of
the Surviving Corporation.

Section 1.5             Organizational Documents of the Surviving Corporation. 
The Company’s certificate of incorporation, as in effect immediately prior to
the Effective Time, shall be the certificate of incorporation of the Surviving
Corporation until thereafter changed or amended as provided therein or by
applicable Law.  The bylaws of the Company, as in effect immediately prior to
the Effective Time, shall be the bylaws of the Surviving Corporation until
thereafter changed or amended as provided therein or by applicable Law.

Section 1.6             Directors and Officers of the Surviving Corporation. 
The directors of Merger Sub immediately prior to the Effective Time shall be the
directors of the Surviving Corporation until the earlier of their resignation or
removal or until their respective successors are duly designated, as the case
may be.  The officers of the Company immediately prior to the Effective Time
shall be the initial officers of the Surviving Corporation until the earlier of
their resignation or removal or until their respective successors are duly
designated, as the case may be.

2


--------------------------------------------------------------------------------


ARTICLE II

EFFECT OF THE MERGER ON THE SECURITIES
OF THE COMPANY AND MERGER SUB

Section 2.1             Effect on Capital Stock.  Subject to the terms and
conditions of this Agreement, at the Effective Time, by virtue of the Merger and
without any action on the part of Parent, Merger Sub, the Company or the holders
of any shares of (i) the Company’s Series A Redeemable Preferred Stock, par
value $.001 per share (the “Series A Preferred Stock”), (ii) the Company’s Class
A Common Stock, par value $.001 per share (the “Class A Common Stock”), (iii)
the Company’s Common Stock, par value $.001 per share (the “Common Stock”), or
(iv) the Company’s Series B Redeemable Preferred Stock, par value $.001 per
share (the “Series B Preferred Stock”), the following shall occur:

(a)           Series A Preferred Stock.  Each share of Series A Preferred Stock
issued and outstanding immediately prior to the Effective Time (other than
shares to be cancelled pursuant to Section 2.1(e) hereof and Dissenting Shares
(as defined in Section 2.4 below)) shall be converted into the right to receive:

(i)            an amount in cash determined by dividing $45,000,000 by the
number of shares of Series A Preferred Stock outstanding as of the Effective
Time; and

(ii)           a contingent right to receive an amount in cash determined by
dividing the Contingent Cash Amount (as finally determined pursuant to Section
2.2) by the number of shares of Series A Preferred Stock outstanding as of the
Effective Time; provided, however, that if the Contingent Cash Amount exceeds
$10,000,000, the amount in cash determined pursuant to this Section 2.1(a)(ii)
shall be determined by dividing (x) $10,000,000 by (y) the number of shares of
Series A Preferred Stock outstanding as of the Effective Time.

(b)           Class A Common Stock.  Each share of Class A Common Stock issued
and outstanding immediately prior to the Effective Time (other than shares to be
cancelled pursuant to Section 2.1(e) hereof and Dissenting Shares) shall be
converted into a contingent right to receive an amount in cash, if any,
determined by dividing (i) (x) the Contingent Cash Amount (as finally determined
pursuant to Section 2.2) minus (y) $10,000,000, by (ii) the number of shares of
Class A Common Stock outstanding as of the Effective Time.  For the avoidance of
doubt, if the Contingent Cash Amount does not exceed $10,000,000, such
contingent right to receive an amount in cash shall expire and no amount in cash
shall be delivered with respect to the shares of Class A Common Stock
outstanding as of the Effective Time.

(c)           Common Stock.  Each share of Common Stock issued and outstanding
immediately prior to the Effective Time (other than Dissenting Shares) shall be
automatically cancelled and retired and shall cease to exist, and no
consideration shall be delivered in respect thereof.

3


--------------------------------------------------------------------------------


(d)           Series B Preferred Stock.  Each share of Series B Preferred Stock
issued and outstanding immediately prior to the Effective Time (other than
Dissenting Shares) shall be automatically cancelled and retired and shall cease
to exist, and no consideration shall be delivered in respect thereof.

(e)           Cancellation of Treasury Stock.  Each share of Series A Preferred
Stock, Class A Common Stock, Common Stock and Series B Preferred Stock issued
and outstanding immediately prior to the Effective Time that is owned by the
Company (as treasury stock or otherwise), if any, shall be automatically
cancelled and retired and shall cease to exist, and no consideration shall be
delivered in respect thereof.

(f)            Conversion of Merger Sub Common Stock.  Each share of common
stock, par value $.01 per share, of Merger Sub that is issued and outstanding
immediately prior to the Effective Time shall be converted into one validly
issued, fully paid and nonassessable share of common stock, par value $0.001 per
share, of the Surviving Corporation, and the shares of the Surviving Corporation
into which the shares of Merger Sub common stock are so converted shall be the
only shares of the Surviving Corporation that are issued and outstanding
immediately after the Effective Time.  Following the Effective Time, each
certificate evidencing ownership of shares of Merger Sub common stock shall
evidence ownership of such shares of the Surviving Corporation.

Section 2.2             Contingent Cash Amount.  The Contingent Cash Amount
shall be determined as set forth in this Section 2.2.

(a)           “Contingent Consideration” means (i) in the event that the
Surviving Corporation’s 2008 Adjusted EBITDA (as defined in Section 2.2(d)
below) equals or exceeds Target EBITDA (as defined in Section 2.2(b) below),
then Contingent Consideration shall mean $35,000,000 and (ii) in the event that
2008 Adjusted EBITDA is less than Target EBITDA (the amount by which 2008
Adjusted EBITDA is less than Target EBITDA is referred to as the “EBITDA
Deficit”), then Contingent Consideration shall mean $35,000,000 minus the
product of (x) the EBITDA Deficit multiplied by (y) four (but in no event shall
the Contingent Consideration be less than zero).

(b)           “Target EBITDA” means $53,000,000, provided that if any of the
Company’s outpatient diagnostic imaging centers (each a “Facility” and,
collectively, the “Facilities”) in operation as of the date of this Agreement
are sold or otherwise divested by Parent (including pursuant to an asset swap)
or closed (other than in the context of consolidating two or more Facilities,
which consolidation shall be accomplished, if at all, in accordance with the
last sentence of Section 2.2(h)) (each a “Divested Facility”), Target EBITDA
shall mean $53,000,000 minus, for each Divested Facility, the amount set forth
in Exhibit 2.2(b) corresponding to such Divested Facility.

(c)           2008 Statements.  Within 90 calendar days after the end of the
Surviving Corporation’s fiscal year ending December 31, 2008, Parent shall
deliver to the Stockholders’ Representative (i) a consolidated income statement
of the Surviving Corporation for (x) the fiscal year ending December 31, 2008
(the “2008 Income Statement”) and (y) the period beginning July 1, 2008 and
ending December 31, 2008 (the “Q3/Q4 2008 Income Statement”), in each case
prepared in accordance with United States generally accepted accounting
principles (“GAAP”),

4


--------------------------------------------------------------------------------


applied in a manner consistent with the accounting policies and methods employed
in the financial statements contained in the Company’s Annual Report on Form
10-K for the fiscal year ended December 31, 2006, and (ii) a statement (the
“2008 Adjusted EBITDA Statement”) setting forth Parent’s calculation of 2008
Adjusted EBITDA determined (A) in accordance with the 2008 Adjusted EBITDA
definition set forth in Section 2.2(d) and (B) on the basis of the 2008 Income
Statement and the Q3/Q4 2008 Income Statement.

(d)           “2008 Adjusted EBITDA” has the meaning set forth on Exhibit
2.2(d).

(e)           Review by the Stockholders’ Representative.  The Stockholders’
Representative shall have 60 calendar days after the delivery to the
Stockholders’ Representative of the 2008 Income Statement, the Q3/Q4 2008 Income
Statement and the 2008 Adjusted EBITDA Statement (the “Stockholders’
Representative Review Period”) in which to notify Parent in writing (the
“Stockholders’ Representative Objection Notice”) of any good faith disagreement
with the 2008 Income Statement, the Q3/Q4 2008 Income Statement and/or the 2008
Adjusted EBITDA Statement, setting forth in reasonable detail (i) the items or
amounts with which Stockholders’ Representative disagrees and the basis for such
disagreement and (ii) the Stockholders’ Representative’s proposed adjustments to
the 2008 Income Statement, the Q3/Q4 2008 Income Statement and/or the 2008
Adjusted EBITDA Statement (collectively, the “Stockholders’ Representative
Objection”).  If the Stockholders’ Representative delivers a written acceptance
of the 2008 Adjusted EBITDA Statement at any time during the Stockholders’
Representative Review Period or does not deliver a Stockholders’ Representative
Objection Notice within the Stockholders’ Representative Review Period, the
Stockholders’ Representative shall be deemed to agree in all respects with the
2008 Income Statement, the Q3/Q4 2008 Income Statement and the 2008 Adjusted
EBITDA Statement and the items and amounts reflected thereon shall be final and
binding.

(f)            Review by Accountants.  If a Stockholders’ Representative
Objection Notice is properly and timely delivered, Parent and the Stockholders’
Representative shall use good faith efforts to resolve their differences with
respect to the Stockholders’ Representative Objection within 30 calendar days
after Parent’s receipt of the Stockholders’ Representative Objection Notice.  If
Parent and the Stockholders’ Representative resolve their differences with
respect to the 2008 Income Statement, the Q3/Q4 2008 Income Statement and/or the
2008 Adjusted EBITDA Statement within such 30-day period, the 2008 Income
Statement, the Q3/Q4 2008 Income Statement and/or the 2008 Adjusted EBITDA
Statement shall be immediately modified as necessary to reflect such agreement
and, as so modified, shall be final and binding.  Any differences with respect
to the Stockholders’ Representative Objection not resolved by Parent and the
Stockholders’ Representative within such 30-day period shall be submitted for
the purpose of resolving such dispute to such nationally recognized public
accounting firm as shall be mutually agreed upon by Parent and the Stockholders’
Representative and, if not so mutually agreed upon within ten calendar days,
shall be Deloitte & Touche (such public accounting firm, the “Accountants”). 
The Accountants shall be instructed to render their decision in accordance with
the terms of this Agreement and shall consider only those items or amounts on
the 2008 Income Statement, the Q3/Q4 2008 Income Statement and/or in the 2008
Adjusted EBITDA Statement as to which the Stockholders’ Representative has, in
the Stockholders’ Representative Objection Notice, disagreed and such other
issues as may reasonably be affected by the items as to which the Stockholders’
Representative has so disagreed.  The Accountants shall deliver to

5


--------------------------------------------------------------------------------


Parent and the Stockholders’ Representative, as promptly as practicable, but no
later than 45 calendar days after the Accountants are engaged, a written report
setting forth their resolution and, if applicable, their calculation of the
disputed items or amounts.  In no event shall the Accountants’ determination
result in 2008 Adjusted EBITDA that is greater than that set forth in the
Stockholders’ Representative Objection Notice or less than that set forth in the
2008 Adjusted EBITDA Statement.  The parties shall promptly comply with all
reasonable requests by the Accountants for information, books, records and
similar items.  Upon delivery of the Accountants’ report to Parent and the
Stockholders’ Representative, such report and the calculations set forth therein
shall be final and binding.  The fees and expenses relating to such review and
report from the Accountants shall be allocated between the parties in inverse
proportion to the resolution of the disagreements by the Accountants such that
the party whose determination of 2008 Adjusted EBITDA as first submitted to the
Accountants is closer to the Accountants’ determination of 2008 Adjusted EBITDA
pays a smaller percentage of such fees and expenses.

(g)           Cooperation.  Each of Parent, on the one hand, and the
Stockholders’ Representative, on the other hand, shall provide reasonable
cooperation and assistance to each other in the preparation of the 2008 Income
Statement, the Q3/Q4 2008 Income Statement and the 2008 Adjusted EBITDA
Statement and in the conduct of the reviews referred to in this Section 2.2,
including Parent providing reasonable access to the books, records, work papers
and personnel of the Company.

(h)           Operation of the Surviving Corporation.  Parent agrees that from
and after the Closing Date and until and including December 31, 2008 (the
“Earn-Out Period”), Parent shall (i) operate the Surviving Corporation as a
stand-alone, separate entity and in a manner consistent with the past practices
and the ordinary course of business of the Company prior to the Closing and (ii)
ensure that the Surviving Corporation has adequate capital as set forth in the
Company’s 2008 capital budget previously provided to Parent and working capital
as otherwise needed to conduct its business in the ordinary course as conducted
prior to the Closing.  Parent acknowledges and agrees that during the Earn-Out
Period management of the Surviving Corporation will attempt to maximize 2008
Adjusted EBITDA and Parent agrees to cooperate, to the extent commercially
reasonable, with those efforts (including assisting management’s efforts to
obtain increased reimbursement rates from commercial payors (other than as
described in the next sentence)).  In furtherance thereof, Parent agrees to use
commercially reasonable efforts during the Earn-Out Period to add each Facility
located in North Carolina to Parent’s material commercial payor contracts where
doing so would result in reimbursement rates (in the aggregate) greater than the
reimbursement rates of such Facility as of the Closing Date; provided, however,
that, for purposes of this sentence, Parent, the Company and the Stockholders’
Representative acknowledge and agree that Parent shall be deemed to have used
commercially reasonable efforts in those instances in which it has contacted
such commercial payor and engaged in good faith negotiations with such
commercial payor regarding increased reimbursement rates for the Facilities and
that in no event shall Parent be required to make any concessions or agree to
other terms in exchange for such increased reimbursement rates that Parent
determines, in good faith, are not in the best interests of Parent and its
Subsidiaries (including the Surviving Corporation) on an aggregate basis
(disregarding for the purpose of such determination any impact such higher
reimbursement rates would have on Parent’s obligation to pay the Contingent
Consideration pursuant to the terms of this Agreement).  Parent

6


--------------------------------------------------------------------------------


agrees that during the Earn-Out Period it will not cause the Surviving
Corporation to consolidate two or more Facilities without the prior written
consent of the Stockholders’ Representative, and Parent and the Stockholders’
Representative agree that, in connection with any request for such consent,
Parent and the Stockholders’ Representative shall negotiate, in good faith, with
respect to an appropriate adjustment, if any, to the Target EBITDA to reflect
the proposed consolidation.

(i)            Acceleration.  Notwithstanding anything in this Agreement to the
contrary, the Contingent Consideration shall be immediately due and payable in
the event that (i) prior to the date of the first to occur of (x) the delivery
by the Stockholders’ Representative of a written acceptance of the 2008 Adjusted
EBITDA Statement, (y) the expiration of the Stockholders’ Representative Review
Period without the delivery of a Stockholders’ Representative Objection Notice
and (z) the final resolution of the Stockholders’ Representative Objection
pursuant to this Section 2.2, Parent shall, or shall cause the Surviving
Corporation to, terminate (other than for willful misconduct or malfeasance or
“cause” (as defined in such person’s employment agreement, if any)) or demote
from their current position with the Company, any two of Chris Winkle, Todd
Andrews, Todd Latz, Daniel Schaefer and Bruce Elder, or (ii) prior to
December 31, 2008, Parent conveys, or causes the Surviving Corporation to
convey, to any Person other than a wholly-owned Subsidiary of the Surviving
Corporation, Facilities representing in excess of $20,000,000 of Target EBITDA
(based on Exhibit 2.2(b)) (including by virtue of multiple conveyances over
time).

(j)            The “Initial Contingent Cash Amount” means an amount, but not
less than zero, equal to (i) the Contingent Consideration minus (ii) the sum of
(x) the Escrow Amount (as defined in Section 2.2(k) below) and (y) the sum of
(A) any amounts paid to or on behalf of Parent Indemnified Parties in connection
with undisputed and/or resolved claims for indemnification pursuant to
Article VII of this Agreement and (B) Parent’s good faith estimate of the dollar
amount of any unresolved claims for indemnification actually made by Parent
Indemnified Parties pursuant to Article VII of this Agreement (the sum of clause
(A) and clause (B) referred to as the “Aggregate Indemnity Claim Amount”).

(k)           The “Escrow Amount” means $10,000,000; provided, however, that if
(i) the Contingent Consideration minus (ii) the Aggregate Indemnity Claim Amount
is less than $10,000,000, then the Escrow Amount shall mean such remaining
amount.

(l)            The “Second Contingent Cash Amount” means an amount, but not less
than zero, equal to (i) the Escrow Amount minus (ii) the sum of (x) any amounts
paid to or on behalf of Parent Indemnified Parties in connection with undisputed
and/or resolved claims for indemnification pursuant to indemnification claims
made after March 31, 2009 and on or prior to March 31, 2010 pursuant to Section
7.2(a)(iii) of this Agreement and (y) Parent’s good faith estimate of the dollar
amount of any unresolved claims for indemnification actually made by Parent
Indemnified Parties after March 31, 2009 and on or prior to March 31, 2010
pursuant to Section 7.2(a)(iii) of this Agreement.

(m)          “Subsequent Contingent Cash Amounts” means amounts which were
deducted pursuant to Section 2.2(j)(ii)(y)(B) or Section 2.2(l)(ii)(y) from
amounts otherwise payable and which amounts are not required to be paid to or on
behalf of Parent Indemnified Parties upon final resolution of the relevant claim
for indemnification.

7


--------------------------------------------------------------------------------


(n)           The “Contingent Cash Amount” means the sum of (i)  the Initial
Contingent Cash Amount, if any, (ii) the Second Contingent Cash Amount, if any,
and (iii) all Subsequent Contingent Cash Amounts, if any.

(o)           Timing of Initial Distribution.  The Initial Contingent Cash
Amount, if any, shall be distributed to the former holders of shares of Series A
Preferred Stock and Class A Common Stock, as applicable, in accordance with the
procedures set forth in this Article II, on the date five Business Days after
the earliest to occur of either (i) the delivery by the Stockholders’
Representative of a written acceptance of the 2008 Adjusted EBITDA Statement or
(ii) the expiration of the Stockholders’ Representative Review Period; provided
that if the 2008 Income Statement, the Q3/Q4 2008 Income Statement or the 2008
Adjusted EBITDA Statement is disputed pursuant to this Section 2.2, any
undisputed amounts owing in respect of the Initial Contingent Cash Amount shall
be distributed on the date five Business Days after the delivery by the
Stockholders’ Representative of the Stockholders’ Representative Objection
Notice and any disputed amount of the Initial Contingent Cash Amount shall be
distributed on the date five Business Days after the final resolution of such
dispute.

(p)           Deposit Into Escrow.  Concurrently with the first distribution of
any part of the Initial Contingent Cash Amount, Parent shall deposit the Escrow
Amount into an escrow account pursuant to the terms of the escrow agreement to
be entered into among Parent, the Stockholders’ Representative and the escrow
agent (the “Escrow Agent”), the form of which is attached hereto as Exhibit
2.2(p) (the “Escrow Agreement”).  In the event the Escrow Amount is less than
$10,000,000 (resulting in there being no Initial Contingent Cash Amount to
distribute), the Escrow Amount shall be deposited into the escrow account on the
date on which the Initial Contingent Cash Amount would have been distributed if
such amount was greater than zero.

(q)           Timing of Second Distribution.  The Second Contingent Cash Amount,
if any, shall be distributed to the former holders of shares of Series A
Preferred Stock and Class A Common Stock, as applicable, in accordance with the
procedures set forth in this Article II, no later than the date five Business
Days after such amount is released from the escrow account pursuant to the terms
of the Escrow Agreement.

(r)            Timing of Subsequent Distribution.  Each Subsequent Contingent
Cash Amount, if any, shall be distributed to the former holders of shares of
Series A Preferred Stock and Class A Common Stock, as applicable, in accordance
with the procedures set forth in this Article II, no later than the date five
Business Days after the final resolution of the relevant indemnification claim.

(s)           Financial Reports.  Parent shall cause the Surviving Corporation
to deliver to the Stockholders’ Representative (i) not later than 30 days after
the end of each calendar month, financial statements of the Surviving
Corporation as of the end of, and for, such month, as produced by management of
the Surviving Corporation in the ordinary course of business (which shall be
substantially comparable to the monthly financial statements produced by
management of the Company in the ordinary course of business as conducted prior
to the date of this Agreement), and (ii) not later than 45 days after the end of
each fiscal quarter or, in the case of any fourth quarter, not later than 90
days after the end of each fourth quarter (x) if the Surviving Corporation does
not otherwise file with the SEC (as defined in the preamble to

8


--------------------------------------------------------------------------------


Article III below) a Quarterly Report on Form 10-Q or an Annual Report on Form
10-K, as applicable, a balance sheet of the Surviving Corporation as of the end
of each fiscal quarter and the related statements of income and cash flows, in
each case, prepared in accordance with GAAP applied in a manner consistent with
the application of GAAP in the financial statements contained in the Company’s
Annual Report on Form 10-K for the year ended December 31, 2006, and (y) for the
first three fiscal quarters of 2008, a calculation of 2008 Adjusted EBITDA for
such quarter calculated in accordance with this Section 2.2.

Section 2.3             Exchange of Certificates.

(a)           Exchange Procedures.  Immediately following the Effective Time,
Parent shall pay, or shall cause to be paid, to each holder of certificates
which immediately prior to the Effective Time represented outstanding shares of
Series A Preferred Stock or Class A Common Stock (the “Certificates”), upon
surrender to Parent of one or more Certificates for cancellation, the amount of
cash which such holder of Certificates has the right to receive, if any,
pursuant to Section 2.1 and Section 2.2 (such amounts referred to as the “Merger
Consideration”).

(b)           Transfer Taxes.  If any portion of the Merger Consideration is to
be paid to a Person (as defined in Section 3.1(d) below) other than the Person
in whose name the surrendered Certificate is registered, it shall be a condition
to such payment that (i) either such Certificate shall be properly endorsed or
shall otherwise be in proper form for transfer and (ii) the Person requesting
such payment shall establish to the satisfaction of Parent that any Tax required
as a result of such payment to a Person other than the registered holder of such
Certificate has been paid or is not payable.

(c)           Withholding Tax.  Each of the Company, Parent and the Surviving
Corporation shall be entitled to deduct and withhold from the consideration
otherwise payable to any Person pursuant to this Article II such amounts as it
is required to deduct and withhold with respect to the making of such payment
under any provision of federal, state, local or foreign Tax Law, including any
withholding from any payment that is treated as wages or compensation for the
performance of services.  To the extent that amounts are so withheld, such
withheld amounts shall be treated for all purposes of this Agreement as having
been paid to the Person in respect of which such deduction and withholding was
made.

(d)           No Further Ownership Rights in Company Capital Stock.  At the
Effective Time, the stock transfer books of the Company shall be closed and
there shall be no further registration of transfers on the stock transfer books
of the Surviving Corporation of the shares of Series A Preferred Stock, Class A
Common Stock, Common Stock or Series B Preferred Stock which were outstanding
immediately prior to the Effective Time.  If, after the Effective Time,
Certificates are presented to the Surviving Corporation for any reason, they
shall be cancelled and exchanged, if applicable, as provided in this Article
II.  All cash paid in respect of the shares of Series A Preferred Stock and the
shares of Class A Common Stock (if any) in accordance with the terms of this
Agreement shall be deemed to have been paid in full satisfaction of all rights
pertaining to such shares.

(e)           No Liability.  None of Parent, Merger Sub or the Company or any of
their respective directors, officers, employees and agents shall be liable to
any Person in respect of

9


--------------------------------------------------------------------------------


any cash delivered to a public official pursuant to any applicable abandoned
property, escheat or similar law.  If any Certificate shall not have been
surrendered prior to five years after the Effective Time, or immediately prior
to such earlier date on which any cash in respect of such Certificate would
otherwise escheat to or become the property of any Governmental Authority (as
defined in Section 3.4 below), any such cash shall, to the extent permitted by
applicable Law, become the property of the Surviving Corporation, free and clear
of all claims or interests of any Person previously entitled thereto.

(f)            Lost, Stolen or Destroyed Certificates.  In the event any
Certificates shall have been lost, stolen or destroyed, Parent shall pay, or
cause to be paid, in exchange for such lost, stolen or destroyed Certificates,
upon the making of an affidavit of that fact by the holder thereof, such Merger
Consideration as may be required pursuant to this Article II; provided, however,
that Parent may, in its discretion and as a condition precedent to the payment
thereof, require the owner of such lost, stolen or destroyed Certificates to
deliver an agreement of indemnification in form reasonably satisfactory to
Parent, or a bond in such sum as Parent may reasonably direct as indemnity,
against any claim that may be made against Parent in respect of the Certificates
alleged to have been lost, stolen or destroyed.

Section 2.4             Dissenting Shares.  Notwithstanding any provision of
this Agreement to the contrary, shares of Series A Preferred Stock, Class A
Common Stock, Common Stock and Series B Preferred Stock that are issued and
outstanding immediately prior to the Effective Time and which are held by
holders of such shares who properly exercise appraisal rights, if any, with
respect thereto in accordance with Section 262 of the DGCL (the “Dissenting
Shares”) shall not be exchangeable for the right to receive the Merger
Consideration, if any, or cancelled, as applicable, and holders of such
Dissenting Shares will be entitled only to receive payment of the appraised
value of such shares in accordance with the provisions of such Section 262,
unless and until such holders fail to perfect or effectively withdraw or lose
their rights to appraisal and payment under the DGCL.  If, after the Effective
Time, any such holder fails to perfect or effectively withdraws or loses such
right, such shares will thereupon be treated as if they had been converted into,
at the Effective Time, the right to receive the Merger Consideration, without
any interest thereon, or cancelled without consideration therefor, as
applicable.  The Company shall give Parent prompt notice of any demands received
by the Company for appraisals of shares of Series A Preferred Stock, Class A
Common Stock, Common Stock and Series B Preferred Stock.  The Surviving
Corporation shall provide the Stockholders’ Representative the opportunity (at
the Stockholders’ Representatives’ sole cost and expense) to participate in all
negotiations and proceedings with respect to demands for appraisal under the
DGCL.  The Surviving Corporation shall not, except with the prior written
consent of the Stockholders’ Representative, make any payment with respect to
any demands for appraisal or offer to settle or settle any such demands.

ARTICLE III

REPRESENTATIONS AND WARRANTIES OF THE COMPANY

The Company hereby represents and warrants to Parent and Merger Sub as of the
date of this Agreement and as of the Closing Date (except for those
representations and warranties made as of a specific date) that, except as set
forth in the disclosure schedule

10


--------------------------------------------------------------------------------


delivered by the Company to Parent concurrently herewith (the “Company
Disclosure Schedule”) (as such Company Disclosure Schedule is construed pursuant
to Section 10.6) and except as set forth in any forms, reports and documents
filed or furnished by the Company with the Securities and Exchange Commission
(the “SEC”) under the Securities Exchange Act of 1934, as amended (the “Exchange
Act”), prior to the date of this Agreement (and without regard to any amendment
thereto filed or furnished after the date of this Agreement) to the extent such
information is reasonably apparent as pertaining to any section of this Article
III:

Section 3.1             Organization; Qualification.

(a)           Each of the Company and each Company Subsidiary (as defined in
Section 3.1(b) below) is a corporation or limited liability company duly
organized, validly existing and in good standing under the laws of its
jurisdiction of incorporation or organization, has all requisite corporate (or
similar) power and authority to carry on its business as it is now being
conducted and is duly qualified or licensed to do business and in good standing
in each of the jurisdictions in which the conduct of its business or the
ownership, operation or leasing of its assets and properties requires it to be
so qualified, licensed or in good standing, other than failures to be so
qualified, licensed and in good standing that would not, individually or in the
aggregate, be reasonably likely to have a Company Material Adverse Effect (as
defined in Section 3.8 below).  Section 3.1 of the Company Disclosure Schedule
sets forth the jurisdiction in which the Company and each Company Subsidiary is
organized, each jurisdiction in which the Company and each Company Subsidiary is
qualified or licensed to do business and the current directors and executive
officers of the Company and each Company Subsidiary.  The Company has made
available to Parent, at the Company’s offices or otherwise, (i) the
Organizational Documents of the Company and each Company Subsidiary, each as in
effect on the date hereof, and (ii) copies of the minutes of all meetings of the
stockholders, the boards of directors and each committee of the boards of
directors (or, in each case, the comparable bodies) of the Company and each
Company Subsidiary held since January 1, 2004.  Neither the Company nor any
Company Subsidiary is or, since January 1, 2004 has been, in violation of its
Organizational Documents in any material respect.

(b)           As used in this Agreement, the term “Subsidiary” of any Person
means another Person, an amount of voting securities, other voting ownership or
voting partnership interests of which is sufficient to elect at least a majority
of its board of directors or other governing body, or, if there are no such
voting interests, more than 50% of the equity interests of which are owned
directly or indirectly by such first Person, and the term “Company Subsidiary”
means a Subsidiary of the Company.

(c)           As used herein, the term “Organizational Documents” means, with
respect to any Person that is a corporation, its articles or certificate of
incorporation and bylaws; with respect to any Person that is a partnership, its
certificate of partnership and partnership agreement; with respect to any Person
that is a limited liability company, its certificate of formation and limited
liability company or operating agreement; with respect to any Person that is a
trust or other entity, its declaration or agreement of trust or constituent
document; and with respect to any other Person, its comparable organizational
documents, in each case, as has been amended or restated.

11


--------------------------------------------------------------------------------


(d)           As used herein, the term “Person” means any natural person or any
firm, partnership, limited liability partnership, association, corporation,
limited liability company, joint venture, trust, business trust, sole
proprietorship, Governmental Authority or other entity or any division thereof.

Section 3.2             Authority; Validity of Agreement.  The Company has all
necessary corporate power and authority to execute and deliver this Agreement,
to perform its obligations hereunder and, subject to obtaining the Company
Stockholder Approval (as defined below) in connection with this Agreement and
the Merger, to consummate the Merger and the other transactions contemplated
hereby.  The execution, delivery and performance by the Company of this
Agreement and the consummation by the Company of the Merger and the other
transactions contemplated hereby have been duly and validly authorized by the
Board of Directors of the Company and all other requisite corporate action on
the part of the Company and no other corporate proceedings on the part of the
Company are necessary to authorize this Agreement or to consummate the Merger or
the other transactions contemplated hereby (other than obtaining the Company
Stockholder Approval and filing the Certificate of Merger as required by the
DGCL).  This Agreement has been duly and validly executed and delivered by the
Company and, assuming the due authorization, execution and delivery thereof by
the other parties hereto, constitutes a legally valid and binding obligation of
the Company, enforceable against the Company in accordance with its terms,
except as enforceability may be limited by bankruptcy, insolvency,
reorganization, moratorium and other similar laws relating to or affecting
creditors’ rights generally or by general equitable principles.  The affirmative
vote of a majority of the outstanding shares of Class A Common Stock and Common
Stock entitled to vote in accordance with the DGCL and the Company’s
Organizational Documents, voting together as a single class (the “Company
Stockholder Approval”), is the only vote of the holders of capital stock of the
Company necessary to approve this Agreement, the Merger and the other
transactions contemplated hereby.

Section 3.3             Non-Contravention.  Except as set forth in Section 3.3
of the Company Disclosure Schedule, the execution and delivery of this Agreement
by the Company does not, and the performance of this Agreement by the Company
and the consummation of the Merger and the other transactions contemplated
hereby will not:  (i) conflict with or result in any breach of any provision of
the Organizational Documents of the Company or any Company Subsidiary, (ii)
result in a material violation or breach of any provision of, constitute (with
or without due notice or lapse of time or both) a material default under, give
rise to a right of termination, cancellation or acceleration of any obligation
or the loss of any benefit under, or require any consent under, any Material
Contract (as defined in Section 3.14(a) below), (iii) result in the creation or
imposition of any material lien, pledge, security interest, claim, charge,
restriction or other encumbrance (“Liens”) (other than Permitted Liens (as
defined in Section 3.12(b) below)) upon any of the properties or assets of the
Company or any Company Subsidiary, or (iv) subject to the Governmental Approvals
referred to in Section 3.4, violate in any material respect any statute, law,
ordinance, rule, regulation, judgment, decree, order, injunction, writ, permit
or license (collectively, “Laws”), which is material and which is applicable to
the Company or any Company Subsidiary or any of their respective properties or
assets.

Section 3.4             Consents and Approvals.  Except (i) as set forth in
Section 3.4 of the Company Disclosure Schedule, (ii) for compliance with the
Hart-Scott-Rodino Antitrust

12


--------------------------------------------------------------------------------


Improvements Act of 1976, as amended (the “HSR Act”), (iii) for filing the
Certificate of Merger in accordance with the DGCL and (iv) for any reports
required to be filed with the SEC under the Exchange Act (each of (i) through
(iv) a “Governmental Approval”), no material declaration, filing or registration
with, or notice to or authorization, consent or approval of, any court, federal,
state, local or foreign governmental or regulatory body (including a national
securities exchange or other self-regulatory body) or authority (each a
“Governmental Authority”) is required for the execution, delivery and
performance of this Agreement by the Company or the consummation by the Company
of the Merger and the other transactions contemplated hereby, except as may be
required as a result of any facts or circumstances relating solely to Parent or
Merger Sub, including Parent’s status as a tax-exempt organization pursuant to
Section 501(c)(3) of the Code (or as provided for in the North Carolina
Nonprofit Corporations Act).

Section 3.5             Capitalization; Subsidiaries.

(a)           Section 3.5(a)(i) of the Company Disclosure Schedule sets forth
the number of authorized, issued and outstanding shares of capital stock and the
record owner or owners thereof of the Company (setting forth for each record
owner or owners of capital stock of the Company the numbers of shares of each
class and series of capital stock owned by such owners) and each of the Company
Subsidiaries.  All of the outstanding shares of capital stock of the Company and
each Company Subsidiary are validly issued, fully paid and nonassessable, were
issued in conformity with applicable Laws, and have not been issued in violation
of any preemptive or similar rights.  All of the outstanding shares of capital
stock of each of the Company Subsidiaries are owned directly or indirectly by
the Company free and clear of any Liens.  Section 3.5(a)(ii) of the Company
Disclosure Schedule sets forth, as of the date of this Agreement, (w) the name
of the holder of each outstanding option and warrant to purchase any shares of
capital stock of the Company, (x) the number, class and series of such shares
issuable upon the exercise of each such stock option and warrant, (y) the
expiration date of each such stock option and warrant and (z) the exercise price
of each such stock option and warrant.  Except as set forth in Section
3.5(a)(ii) of the Company Disclosure Schedule, as of the date of this Agreement,
there are no outstanding options, warrants, calls, rights or commitments or any
other agreements of any kind relating to the sale, issuance or voting of, or the
granting of rights to acquire, any shares of the capital stock of the Company or
any such Company Subsidiary, or any securities or other instruments convertible
into, exchangeable or exercisable for, or evidencing the right to purchase any
shares of capital stock of the Company or any such Company Subsidiary.  All of
the options set forth in Section 3.5(a)(ii) of the Company Disclosure Schedule
are stock options issued pursuant to the MQ Associates, Inc. 2003 Stock Option
Plan (the “Stock Option Plan” and stock options issued thereunder, “Stock
Options”).

(b)           With respect to the Stock Options:  (i) each grant of a Stock
Option was duly authorized no later than the date on which the grant of such
option was by its terms to be effective (the “Grant Date”) by all necessary
corporate action, including, as applicable, approval by the Board of Directors
of the Company, or a committee thereof, or a duly authorized delegate thereof,
and any required approval by the stockholders of the Company by the necessary
number of votes or written consents, and the award agreement governing such
grant, if any, was duly executed and delivered by each party thereto within a
reasonable time following the Grant Date, (ii) each such grant was made in
accordance with the terms of the Stock Option Plan and in compliance with all
applicable Laws, (iii) the per share exercise price of each Stock Option was

13


--------------------------------------------------------------------------------


not less than the “fair market value” (within the meaning of Section 409A of the
Code (as defined in Section 3.16(k) below), and the proposed or final
regulations issued thereunder) of a share of the underlying stock on the
applicable Grant Date, (iv) each such grant was properly accounted for in all
material respects in accordance with GAAP in the Company’s financial statements
(including the related notes) and (v) no such grant involved any “back dating,”
“forward dating” or similar practices with respect to the Grant Date.

(c)           Other than as listed in Section 3.5(c) of the Company Disclosure
Schedule, there are no joint ventures or other Persons in which the Company or
any Company Subsidiary owns, of record or beneficially, any direct or indirect
equity interest, or in which the Company or any Company Subsidiary is subject to
any obligation or other requirement to acquire any direct or indirect equity
interest.

(d)           As of the Closing Date, the options and warrants set forth on
Section 3.5(a)(ii) of the Company Disclosure Schedule, including the Stock
Options, will have been cancelled or terminated and of no further force and
effect.  As of the Closing Date there will be no outstanding options, warrants,
calls, rights or commitments or any other agreements of any kind relating to the
sale, issuance or voting of, or the granting of rights to acquire, any shares of
the capital stock of the Company or any Company Subsidiary, or any securities or
other instruments convertible into, exchangeable or exercisable for, or
evidencing the right to purchase any shares of capital stock of the Company or
any Company Subsidiary.

Section 3.6             SEC Filings; Financial Statements.

(a)           Except as set forth in Section 3.6 of the Company Disclosure
Schedule, each of the Company and the Company Subsidiaries filed all forms,
reports, statements and documents required to be filed with the SEC since
January 1, 2004 (the “Company SEC Reports”), each of which complied in all
material respects with the applicable requirements of the Securities Act of
1933, as amended, and the rules and regulations promulgated thereunder, the
Exchange Act and the rules and regulations promulgated thereunder, and the
Sarbanes-Oxley Act of 2002 (the “Sarbanes-Oxley Act”) and the rules and
regulations promulgated thereunder, on the date so filed, except to the extent
updated, amended, restated or corrected by a subsequent Company SEC Report filed
or furnished to the SEC by the Company, and in either case, publicly available
prior to the date hereof (each, a “Company Filed SEC Report”).  Except as set
forth in Section 3.6 of the Company Disclosure Schedule, none of the Company SEC
Reports (including any financial statements or schedules included or
incorporated by reference therein) contained when filed any untrue statement of
a material fact or omission to state a material fact required to be stated
therein or necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading, except to the extent
updated, amended, restated or corrected by a subsequent Company Filed SEC
Report.

(b)           Except to the extent updated, amended, restated or corrected by a
subsequent Company Filed SEC Report, all of the financial statements included in
the Company SEC Reports, in each case, including any related notes thereto, as
filed with the SEC (those filed with the SEC are collectively referred to as the
“Company Financial Statements”), complied as of their respective filing dates as
to form in all material respects with applicable accounting requirements and the
published rules of the SEC with respect thereto and were prepared in

14


--------------------------------------------------------------------------------


accordance with GAAP applied on a consistent basis during the periods involved
(except as may be indicated in the notes thereto or, in the case of the
unaudited statements, as may be permitted by Form 10-Q of the SEC and subject,
in the case of the unaudited statements, to normal, recurring year-end audit
adjustments).  The consolidated balance sheets (including the related notes)
included in such Company Financial Statements (if applicable, as updated,
amended, restated or corrected in a subsequent Company Filed SEC Report) fairly
present, in all material respects, the consolidated financial position of the
Company and the Company Subsidiaries at the respective dates thereof, and the
consolidated statements of operations, stockholders’ equity and cash flows (in
each case, including the related notes) included in such Company Financial
Statements (if applicable, as updated, amended, restated or corrected in a
subsequent Company Filed SEC Report) fairly present, in all material respects,
the consolidated statements of operations, stockholders’ equity and cash flows
of the Company and the Company Subsidiaries for the periods indicated, subject,
in the case of the unaudited statements, to normal year-end audit adjustments.

(c)           Except as set forth in Section 3.6(c) of the Company Disclosure
Schedule, each principal executive officer of the Company and each principal
financial officer of the Company, in each case, at the time of the applicable
certification, has made all applicable certifications required by Rule 13a-14 or
15d-14 under the Exchange Act and Sections 302 and 906 of the Sarbanes-Oxley Act
with respect to the Company SEC Reports, and the statements contained in such
certifications at the time of filing or submission of such certifications are
true and accurate.  For purposes of this Agreement, “principal executive
officer” and “principal financial officer” shall have the meanings given to such
terms in the Sarbanes-Oxley Act and the rules and regulations promulgated
thereunder.

(d)           The Company maintains a system of internal accounting controls
(“Internal Controls”) sufficient to provide reasonable assurances that (i)
transactions are executed in accordance with management’s general or specific
authorization; (ii) transactions are recorded as necessary (x) to permit
preparation of financial statements in conformity with generally accepted
accounting principles or any other criteria applicable to such statements, and
(y) to maintain accountability for assets; (iii) access to assets is permitted
only in accordance with management’s general or specific authorization; and (iv)
the recorded accountability for assets is compared with the existing assets at
reasonable intervals and appropriate action is taken with respect to any
differences.

(e)           The Company’s “disclosure controls and procedures” (as defined in
Rules 13a-15(e) and 15d-15(e) under the Exchange Act) are reasonably designed to
ensure that all information (both financial and non-financial) required to be
disclosed by the Company in the reports that it files or submits under the
Exchange Act is recorded, processed, summarized and reported within the time
periods specified in the rules and forms of the SEC, and that all such
information is accumulated and communicated to the Company’s management as
appropriate to allow timely decisions regarding required disclosure and to make
the certifications of the principal executive officer and principal financial
officer of the Company required under the Exchange Act with respect to such
reports.

(f)            Neither the Company nor any of the Company Subsidiaries is a
party to, or has any commitment to become a party to, any joint venture,
off-balance sheet partnership or any

15


--------------------------------------------------------------------------------


similar Contract (including any Contract or arrangement relating to any
transaction or relationship between or among the Company or any of the Company
Subsidiaries, on the one hand, and any unconsolidated affiliate, including any
structured finance, special purpose or limited purpose entity or Person, on the
other hand), or any “off-balance sheet arrangements” (as defined in Item 303(a)
of Regulation S-K of the SEC), where the result, purpose or intended effect of
such Contract is to avoid disclosure of any material transaction involving, or
material liabilities of, the Company or any of the Company Subsidiaries in the
Company’s or such Company Subsidiary’s published financial statements or other
Company SEC Reports.

(g)           The Company has made available to Parent copies of all written
communications required pursuant to Statement of Auditing Standards No. 61 to be
delivered to the Company or any Company Subsidiary by independent public
accountants in connection with the Company Financial Statements and the
Company’s Internal Controls during the one-year period ended December 31, 2006
or thereafter.

Section 3.7             Absence of Undisclosed Liabilities.  Neither the Company
nor any Company Subsidiary has any material liabilities that would be required
to be reflected on, or disclosed or reserved against in, a consolidated balance
sheet of the Company and the Company Subsidiaries, prepared in accordance with
GAAP, except for (i) liabilities that are reflected, or for which reserves were
established, on the audited consolidated balance sheet of the Company and the
Company Subsidiaries as of December 31, 2006 or on the unaudited consolidated
balance sheet of the Company and the Company Subsidiaries as of March 31, 2007
(the “March 31 Balance Sheet”), (ii) liabilities incurred in the ordinary course
of business and consistent with past practice since March 31, 2007 and (iii)
liabilities disclosed in Section 3.7 of the Company Disclosure Schedule.

Section 3.8             Absence of Certain Changes.

(a)           Except as expressly contemplated by this Agreement, since December
31, 2006:  (i) the Company and Company Subsidiaries have operated only in the
ordinary course of business consistent with past practice and (ii) there has not
occurred any Company Material Adverse Effect or any fact, occurrence, condition,
change, development, effect, circumstance or event that would, individually or
in the aggregate, be reasonably likely to have or result in a Company Material
Adverse Effect.  As used in this Agreement, the term “Company Material Adverse
Effect” means any material adverse effect on the business, assets, liabilities,
financial condition, or results of operations of the Company and the Company
Subsidiaries, taken as a whole, excluding any effects resulting from (v) events
or circumstances affecting any principal markets served by the Company and the
Company Subsidiaries or the industry in which the Company operates, except any
changes that affect the Company materially disproportionately compared to its
competitors, (w) changes in Law or applicable accounting regulations or
principles, (x) the announcement or pendency of the Merger and the other
transactions contemplated by this Agreement, (y) any actions taken by the
Company at Parent’s written request or explicitly required to be taken pursuant
to this Agreement or (z) changes in general economic or political conditions or
the securities, credit or financial markets in general.

16


--------------------------------------------------------------------------------


(b)           Except as set forth in Section 3.8 of the Company Disclosure
Schedule, since December 31, 2006, none of the Company or any Company subsidiary
has entered into or terminated any (i) material payor Contracts or (ii) material
supplier Contracts.

Section 3.9             Compliance with Law; Permits.

(a)           Except as set forth in Section 3.9 of the Company Disclosure
Schedule, since January 1, 2004, the Company and the Company Subsidiaries have
been in compliance in all material respects with all material Laws applicable to
them and neither the Company nor any of the Company Subsidiaries has received
any written notice of any failure to comply in any material respect with any
such material Laws.

(b)           The Company and the Company Subsidiaries have obtained all
material permits, franchises, authorizations, licenses or other approvals issued
or granted by any Governmental Authority (collectively, “Permits”) that are
necessary to conduct their respective businesses as presently being conducted
and all such Permits are in full force and effect.  None of the Company or any
of the Company Subsidiaries is in material violation or default of such Permits,
and none of the Company or any of the Company Subsidiaries has received any
written notification from any Governmental Authority threatening to suspend,
revoke, withdraw, modify or materially limit any of the Permits.

Section 3.10           Healthcare Regulatory Compliance.

(a)           The Company and each applicable Company Subsidiary are qualified
for participation in the Medicare program and each applicable state’s Medicaid
program and, except as set forth in Section 3.10(a) of the Company Disclosure
Schedule, each Facility qualifies, and is enrolled in Medicare, as an
independent diagnostic testing facility, physician practice, or both, as
determined and approved by the applicable Medicare carrier.  Neither the Company
nor any applicable Company Subsidiary has received any written notice indicating
that such qualification may be terminated or withdrawn nor has any Knowledge
that such qualification may be terminated or withdrawn.  The Company and the
Company Subsidiaries have timely filed, in all material respects, all claims
filed with respect to the purchase of products or services by third-party payors
(including, without limitation, Medicare and Medicaid), and all such claims are,
in the aggregate, complete and accurate in all material respects.

(b)           The Company and the Company Subsidiaries have complied in all
material respects with all applicable material healthcare Laws (including, in
each case, any regulations issued pursuant thereto), including (i) the Social
Security Act, as amended, Sections 1128, 1128A and 1128B, including criminal
penalties for acts involving Federal health care programs, commonly referred to
as the “Federal Anti-Kickback Statute,” (ii) the Social Security Act, as
amended, Section 1877 (Prohibition of Certain Referrals), commonly referred to
as the “Stark Statute,” (iii) the Federal False Claims Act, as amended, (iv) the
Health Insurance Portability and Accountability Act of 1996 and (v) corporate
practice of medicine laws.

(c)           Since January 1, 2004, no employee, or to the Company’s Knowledge,
contractor or agent, of the Company or any Company Subsidiary during such
person’s employment or relationship with the Company or any Company Subsidiary
have been convicted of, charged with or, to the Company’s Knowledge,
investigated for a Medicare, Medicaid or

17


--------------------------------------------------------------------------------


other Federal Health Care Program (as defined in 42 U.S.C. § 1320a-7b(f))
related offense, or, to the Company’s Knowledge, convicted of, charged with or
investigated for a violation of federal or state law relating to fraud, theft,
embezzlement, breach of fiduciary responsibility, financial misconduct,
obstruction of an investigation or controlled substances.  Since January 1,
2004, no employee, or to the Company’s Knowledge, contractor or agent of the
Company or any Company Subsidiary during such person’s employment or
relationship with the Company or any Company Subsidiary, or to the Company’s
Knowledge, any other individual or entity with which the Company or any Company
Subsidiary has contracted, has been excluded or suspended from participation in
Medicare, Medicaid or any other Federal Health Care Program, or has been
debarred, suspended or are otherwise ineligible to participate in federal
programs.  To the Company’s Knowledge, since January 1, 2004, no employee,
contractor or agent of the Company or any Company Subsidiary during such
person’s employment or relationship with the Company or any Company Subsidiary
has committed any offense which would be reasonably likely to result in such
exclusion, suspension, debarment or other ineligibility.

Section 3.11           Litigation.  Except as set forth in Section 3.11 of the
Company Disclosure Schedule, as of the date hereof (i) there are no Actions or
arbitrations pending against the Company or any Company Subsidiary or any of
their respective Assets (x) that request injunctive relief or (y) that claim
monetary damages in excess of $200,000, (ii) to the Company’s Knowledge, there
are no Actions or arbitrations threatened against the Company or any Company
Subsidiary or any of their respective Assets other than Actions and arbitrations
for which damages payable by the Company or a Company Subsidiary would not
reasonably be expected to exceed $200,000, (iii) to the Company’s Knowledge,
there are no investigations or formal or informal inquiries by any Governmental
Authority or any internal investigations or whistle-blower complaints pending or
threatened against the Company or any Company Subsidiary and (iv) there are no
material judgments, decrees, injunctions, rules or orders of any Governmental
Authority applicable to the Company or any Company Subsidiary.  “Action” shall
mean any claims, suits, actions, charges or proceedings before any Governmental
Authority.

Section 3.12           Assets.

(a)           The Company and each Company Subsidiary has, and immediately after
giving effect to the Merger and other transactions contemplated hereby will
have, good, valid and marketable title to, or in the case of leased assets good
and valid leasehold interests in, or otherwise has sufficient and legally
enforceable rights to use, all of the material assets (other than Contracts)
used or held for use in connection with, necessary for the conduct of, or
otherwise material to, its business as presently conducted, including all such
assets reflected in the March 31 Balance Sheet or acquired since the date
thereof (other than assets sold, consumed or otherwise disposed of in the
ordinary course of business) (the “Assets”), in each case free and clear of any
Liens other than Permitted Liens.  The Assets, in the aggregate, are in
sufficient repair and operating condition for the conduct of the business of the
Company and the Company Subsidiaries as presently conducted.

(b)           As used in this Agreement, the term “Permitted Liens” means,
collectively:  (i) Liens for current Taxes (as defined in Section 3.16(s) below)
or governmental assessments not yet due and payable or which are being contested
in good faith by appropriate proceedings or may thereafter be paid without
penalty; (ii) builder, mechanic, warehousemen, materialmen,

18


--------------------------------------------------------------------------------


contractor, workmen, repairmen, carrier Liens, or other similar Liens arising
and continuing in the ordinary course of business for obligations which are not
delinquent or which are being contested in good faith by appropriate legal
proceedings; (iii) other similar common law or statutory Liens which do not
materially affect the value of the property so subject or the usefulness thereof
to the Company in the conduct of its business as presently conducted;
(iv) easements, rights of way, restrictions, encumbrances, covenants,
conditions, encroachments or any other matters affecting title to the Real
Property which do not materially impair the current use or the current value of
such Real Property to which they relate; and (v) those liens set forth in
Section 3.12 of the Company Disclosure Schedule.

Section 3.13           Real Property.

(a)           Section 3.13(a)(i) of the Company Disclosure Schedule lists, as of
the date of this Agreement, all real property owned in fee by the Company and
the Company Subsidiaries (the “Owned Real Property”) (identifying the street
address of the property and the record owner thereof) and Section 3.13(a)(ii) of
the Company Disclosure Schedule lists all real property (whether by virtue of
direct lease, ground lease or sublease, each a “Lease”) leased by the Company
and the Company Subsidiaries as lessee other than Leases requiring annual
payments not in excess of $25,000 but including any Leases below such threshold
if the Lease is for real property that is used as a Facility (the “Leased Real
Property” and, together with the Owned Real Property, the “Real Property”)
(identifying the street address of the property and parties to the Lease).  The
Real Property constitutes all of the material land, buildings and structures
used by the Company and the Company Subsidiaries in the conduct of their
business.

(b)           With respect to the Real Property:

(i)            other than as set forth in Section 3.13(b)(i) of the Company
Disclosure Schedule, there are no pending or, to the Company’s Knowledge,
threatened material condemnation proceedings relating to such Real Property;

(ii)           to the Company’s Knowledge, there are no outstanding options or
rights of first refusal to purchase or lease such Real Property (other than
extension or option rights in the Leases), or any portion thereof or interest
therein, except to the extent set forth in Section 3.13(b)(ii) of the Company
Disclosure Schedule;

(iii)          other than as set forth in Section 3.13(b)(iii) of the Company
Disclosure Schedule, there are no leases, subleases, licenses or agreements,
written or oral, granting to any party or parties (other than the Company or a
Company Subsidiary) the right of use or occupancy of any material portion of any
Real Property;

(iv)          no portion of such Real Property has suffered any damage by fire
or other casualty loss which has not heretofore been repaired and restored to
its condition before such loss or casualty (ordinary wear and tear excepted),
except as would not, individually or in the aggregate, reasonably be expected to
interfere in any material respect with the Company’s use of such Real Property,
or with respect to any Leased Real Property, which has not heretofore been
repaired and restored in accordance with the terms of the applicable Lease; and

19


--------------------------------------------------------------------------------


(v)           the Company has delivered or made available to Parent, at the
Company’s offices or otherwise, complete and accurate copies of all of the
following materials relating to such Real Property, to the extent in the
Company’s or any Company Subsidiary’s possession or control: all Leases
(including any amendments, modifications or supplements thereto); title
insurance policies; deeds; encumbrance and easement documents and other
documents and agreements affecting title to or for operation of the Owned Real
Property; surveys of the Owned Real Property; environmental assessment and
similar reports; and leases, subleases, licenses or agreements (including any
amendments or modifications thereto) granting to any other party the right of
use or occupancy of any portion of such Real Property.

(c)           With respect to the Owned Real Property, such Owned Real Property
is in material compliance with the terms and provisions of any declaration of
condominium, restrictive covenants, easements, or agreements affecting such
Owned Real Property.

(d)           With respect to the Leased Real Property:

(i)            there are no material disputes, oral agreements or forbearance
programs in effect as to any Lease;

(ii)           neither the Company nor any Company Subsidiary has transferred,
conveyed, mortgaged, deeded in trust or encumbered any interest in the leasehold
or subleasehold created by any Lease, except (i) transfers or conveyances to the
Company or any Company Subsidiary and (ii) as set forth in Section 3.13(d)(ii)
of the Company Disclosure Schedule; and

(iii)          other than as set forth in any Lease, there are no outstanding
options or rights of any party to terminate such Lease prior to the expiration
of the term thereof except to the extent set forth on Section 3.13(d)(iii) of
the Company Disclosure Schedule.

Section 3.14           Material Contracts.

(a)           Except as set forth in Section 3.14(a) of the Company Disclosure
Schedule (which shall reference the applicable clause of this subsection (a)),
as of the date hereof and, except for Contracts entered into after the date
hereof as permitted pursuant to Section 5.1, as of the Closing Date, neither the
Company nor any Company Subsidiary is a party to or bound by any:

(i)            employment, severance or consulting Contract with an employee or
former employee that is not terminable at will by the Company or the Company
Subsidiary party thereto (other than any Contract for the employment of any such
employee or former employee implied in Law), and which will require the payment
of amounts by the Company or the Company Subsidiary, as applicable, after the
date of this Agreement in excess of $100,000 in base pay per annum;

(ii)           Contract providing for benefits under any Benefit Plan;

20


--------------------------------------------------------------------------------


(iii)          collective bargaining Contract with any labor union;

(iv)          Contract for capital expenditures or the acquisition or
construction of fixed assets which requires aggregate future payments in excess
of $100,000 other than Contracts for projects which are currently accounted for
in the Company’s 2007 capital budget;

(v)           Contract expressly prohibiting or materially restricting the
ability of the Company or any Company Subsidiary to conduct its respective
business, to compete in any line of business or to engage in any business or
operate in any geographical area;

(vi)          Contract (or group of Contracts relating to the same site)
requiring aggregate future payments or expenditures in excess of $100,000 and
relating to cleanup, abatement, remediation or similar actions in connection
with environmental Liabilities (as defined in Section 3.14(d) below);

(vii)         Contract pursuant to which the Company or any Company Subsidiary
has entered into a joint venture, partnership, strategic alliance or similar
arrangement with any other Person (other than the Company or another Company
Subsidiary);

(viii)        indenture, mortgage, loan or credit Contract under which the
Company or a Company Subsidiary has outstanding indebtedness or any outstanding
note, bond, indenture or other evidence of indebtedness for borrowed money, or
guaranteed indebtedness for money borrowed by persons other than controlled
Affiliates, in an amount greater than $100,000;

(ix)           Contract (including any so-called take or pay or keep well
agreements) under which the Company or any Company Subsidiary has directly or
indirectly guaranteed or otherwise agreed to be responsible for indebtedness,
Liabilities or obligations of another Person (other than the Company or any
Company Subsidiary);

(x)            Contract or commitment providing for an interest rate, currency
or commodity swap, derivative, hedge, forward purchase or sale or other
transaction similar in nature or effect to any off-balance sheet financing;

(xi)           Contract under which the Company or a Company Subsidiary is (A) a
lessee of any machinery, equipment, vehicle or other tangible personal property
owned by a third person or entity, or (B) a lessor of any tangible personal
property owned by the Company or the applicable Company Subsidiary, in each of
cases (A) and (B) which requires annual payments in excess of $100,000;

(xii)          Contract for acquisitions of capital stock or all or
substantially all of the assets of another Person (whether by merger or stock or
asset purchase) which Contract includes payment obligations continuing or in
effect as of the date hereof in excess of $100,000;

21


--------------------------------------------------------------------------------


(xiii)         Contract relating to (A) services provided by the Company or a
Company Subsidiary to or at hospitals, clinics, medical or healthcare providers
or other customers or services paid for by health maintenance organizations,
health insurers, managed care plans or other third party payors that accounts
for ten percent or more of the gross revenue of the Company for the Company
region in which the Contract applies (based on the Company’s 2006 gross
revenue), or (B) the maintenance or service of imaging equipment;

(xiv)        Contract (other than Contracts of the type described in subclauses
(i) through (xiii) above) that (A) was entered into outside of the ordinary
course of business consistent with past practice and (B) involves future
payments by or to the Company or a Company Subsidiary in excess of $350,000 per
annum;

(xv)         Lease for any Facility; and

(xvi)        other Contract the termination of which would be reasonably
expected to result in a Company Material Adverse Effect.

Each such Contract described in clauses (i) – (xvi) is referred to herein as a
“Material Contract.”

(b)           Copies of all written Material Contracts have been previously
delivered to or made available for inspection by Parent, and such copies are
complete and correct in all material respects.  Except as set forth in Section
3.14(b) of the Company Disclosure Schedule, (i) each of the Material Contracts
is in full force and effect and is a valid and binding obligation of the Company
or Company Subsidiary, as applicable, and enforceable against the Company or
such Company Subsidiary, and, to the Company’s Knowledge, a valid and binding
obligation enforceable against each other party thereto; (ii) the Company or
Company Subsidiary, as applicable, has duly performed all of its material
obligations required to be performed by it to date under each of the Material
Contracts and is not (with or without the lapse of time or the giving of notice,
or both) in material breach or default thereunder; (iii) to the Company’s
Knowledge, each of the other parties to such Material Contract has performed all
obligations required to be performed by it to date under such Material Contract
and is not (with or without the lapse of time or the giving of notice, or both)
in material breach or default thereunder; and (iv) neither the Company nor any
Company Subsidiary has received any written notice of any intention to
terminate, not renew or challenge the validity or enforceability of any Material
Contract.

(c)           As used in this Agreement, the term “Contract” means any contract,
agreement, lease, license, purchase order, indenture, note, bond, loan,
instrument, commitment or other arrangement that is binding on any Person under
applicable Law.

(d)           As used in this Agreement, the term “Liability” means any and all
debts, liabilities and obligations, whether accrued or fixed, absolute or
contingent or matured or unmatured including those arising under any Law and
those arising under any Contract, including any letters of credit.

Section 3.15           Affiliate Arrangements.  Except as set forth in Section
3.15(i) of the Company Disclosure Schedule, there are no Contracts between the
Company or a Company Subsidiary, on the one hand, and any current stockholder of
the Company or any Affiliate of

22


--------------------------------------------------------------------------------


such current stockholder, on the other hand (any such Contract, an “Affiliate
Arrangement”).  Except as set forth in Section 3.15(ii) of the Company
Disclosure Schedule, each Affiliate Arrangement shall terminate and be of no
further force or effect as of the Closing Date.  As used in this Agreement, the
term “Affiliate” means, with respect to any Person, any other Person that,
directly or indirectly through one or more intermediaries, controls, is
controlled by, or is under common control with, such specified Person.  For
purposes of this definition, the term “control” as applied to any Person, means
the possession, directly or indirectly, of the power to direct or cause the
direction of the management of such Person, whether through ownership of voting
securities, as trustee or executor, by contract or any other means; and the
terms “controlling” and “controlled” have meanings correlative to the foregoing.

Section 3.16           Taxes.  Except as set forth in Section 3.16 of the
Company Disclosure Schedule:

(a)           (i) Each of the Company and the Company Subsidiaries has timely
filed, or has caused to be timely filed on its behalf, (taking into account any
extension of time within which to file) all material Tax Returns (as defined in
Section 3.16(s) below) required to be filed by it and all such Tax Returns are
true, correct and complete in all material respects, (ii) all Taxes due and
payable by each of the Company and the Company Subsidiaries have been timely
paid other than Taxes that have been reserved for in the Company Financial
Statements or that are being contested in good faith, and (iii) the Company and
the Company Subsidiaries have established reserves in the most recently filed
Company Financial Statements for the payment of any unpaid Taxes as required by
GAAP, consistently applied, as of the date of the March 31 Balance Sheet and the
other balance sheets included therein.

(b)           There are no material Liens for Taxes upon any property or Assets
of the Company or the Company Subsidiaries, except for Liens arising by
operation of Law for Taxes not yet due and payable or being contested in good
faith.

(c)           Each of the Company and the Company Subsidiaries has complied with
all applicable Laws relating to the payment and withholding of material Taxes
and has, within the time and in the manner prescribed by Law, withheld and paid
over to the proper Tax Authority (as defined in Section 3.16(s) below) all
amounts required to be so withheld and paid over under applicable Law.

(d)           No material Tax Proceeding (as defined in Section 3.16(s) below)
is currently in existence or, to the Company’s Knowledge, threatened with regard
to any Taxes or Tax Returns of the Company or any of the Company Subsidiaries.

(e)           No deficiencies for any material Taxes have been proposed,
asserted or assessed against Company or the Company Subsidiaries that are not
adequately reserved for or taken into account on the Company Financial
Statements filed with the SEC prior to the date of this Agreement.

(f)            Neither the Company nor any of the Company Subsidiaries has
granted in writing any power of attorney that is currently in force with respect
to any Taxes or Tax Returns or entered into any “closing agreement” as described
in Section 7121 of the Code or any similar provision of state, local or foreign
Tax Law.

(g)           Neither the Company nor any of the Company Subsidiaries has
requested an extension of time within which to file any Tax Return that has not
since been filed.

23


--------------------------------------------------------------------------------


(h)           No agreement or other document waiving or extending the statute of
limitations or the period of assessment for collection of any Taxes payable by
the Company or any of the Company Subsidiaries has been filed or entered into
with any Tax Authority.

(i)            Neither the Company nor any of the Company Subsidiaries is a
party to any Contract providing for the allocation, sharing or indemnification
of Taxes.

(j)            Neither the Company nor any of the Company Subsidiaries has been
included in any “consolidated,” “unitary” or “combined” Tax Return (other than
Tax Returns which include only the Company and any of the Company Subsidiaries)
for U.S. federal Tax purposes or for any foreign, state or local Tax purposes
with respect to Taxes for any taxable year.

(k)           Neither the Company nor any of the Company Subsidiaries has
constituted either a “distributing corporation” or a “controlled corporation”
(within the meaning of Section 355(a)(1)(A) of the Internal Revenue Code of
1986, as amended (the “Code”)) in a distribution of stock qualifying for
Tax-free treatment under Section 355 of the Code (i) in the two years prior to
the date of this Agreement or (ii) in a distribution that could otherwise
constitute part of a “plan” or “series of related transactions” (within the
meaning of Section 355(e) of the Code) in conjunction with the transactions
contemplated by this Agreement.

(l)            Neither the Company nor any of the Company Subsidiaries has since
January 1, 2006 (i) changed an annual accounting period or changed any
accounting method, (ii) settled any material Tax claim or assessment, or (iii)
received a Tax ruling or entered into a closing agreement with any Tax
Authority.

(m)          Neither the Company nor any of the Company Subsidiaries will be
required to include any amount in taxable income or exclude any item of
deduction or loss from taxable income for any taxable period (or portion
thereof) ending after the Closing Date as a result of (i) any change in method
of accounting for a taxable period ending on or prior to the Closing Date, or
(ii) deferred intercompany items or excess loss accounts arising prior to the
Closing Date.

(n)           Neither the Company nor any of the Company Subsidiaries has
engaged or participated, within the meaning of Treasury Regulation Section
1.6011-4(c), or has been a “material advisor” or “promoter” (as those terms are
defined in Section 6111 and 6112 of the Code) in (i) any “reportable
transaction” within the meaning of Sections 6011, 6662A and 6707A of the Code,
(ii) any “confidential corporate tax shelter” within the meaning of Section 6111
of the Code or (iii) any “potentially abusive tax shelter” within the meaning of
Section 6112 of the Code.

(o)           As of December 31, 2006, the Company had (i) regular net operating
loss carryforwards in the amount of approximately $84.3 million for federal
income tax purposes and (ii) regular net operating loss carryforwards in the
amount of approximately $157.6 million for state income tax purposes.

(p)           Section 3.16(p) of the Company Disclosure Schedule sets forth the
net operating loss carryforwards of the Company and each of the Company
Subsidiaries in each state in which the Company and/or each Company Subsidiary
files an income or franchise Tax Return.

(q)           As of the date hereof, none of the net operating loss carryovers,
capital loss carryovers, or tax credits of any kind of the Company or any of the
Company Subsidiaries is

24


--------------------------------------------------------------------------------


subject to any limitation on its use under Section 382, 383 or 1502 of the Code,
or any provision of any Treasury Regulation promulgated under such Code
provisions.

(r)            The Company has an overall net unrealized built-in gain as
defined in Section 382 of the Code.

(s)           As used in this Agreement:

(i)            “Tax Authority” means any Governmental Authority having
jurisdiction over the assessment, determination, collection or imposition of any
Tax.

(ii)           “Tax Return” means any return, report or similar statement
(including any attachment or supplements thereto) supplied to or required to be
supplied to any Tax Authority, including, any information return, claim for
refund, amended return or declaration of estimated Tax, and including, where
permitted or required, combined, consolidated or unitary returns for any group
of entities that includes the Company, any of the Company Subsidiaries or any of
their respective Affiliates.

(iii)          “Tax” or “Taxes” means (i) any and all federal, state, local,
foreign or other taxes of any kind imposed by any Tax Authority, including,
taxes, fees, duties, levies, customs, tariffs, imposts, assessments, obligations
or other similar charges of any kind on or with respect to income, franchises,
premiums, windfall or other profits, gross receipts, property, sales, use,
transfer, capital stock, payroll, employment, social security, workers’
compensation, unemployment compensation or net worth, and taxes or other similar
charges of any kind in the nature of excise, withholding, ad valorem or value
added; (ii) all interest, penalties, fines, additions to tax or additional
amounts imposed by any Tax Authority in connection with any item described in
clause (i); and (iii) any transferee liability in respect of any items described
in clauses (i) or (ii) payable by reason of Contract, assumption, transferee
liability, operation of Law, Treasury Regulation Section 1.1502-6 (or any
predecessor or successor provisions thereof and any similar provision of state,
local or foreign Law) or otherwise.

(iv)          “Treasury Regulations” means the regulations, including temporary
regulations, promulgated under the Code, as the same may be amended hereafter
from time to time (including corresponding provisions of succeeding
regulations).

(v)           “Tax Proceeding” means any pending or threatened audit or
assessment, suit, proposed adjustment, deficiency, dispute, administrative or
judicial proceeding or similar claim with respect to Taxes.

Section 3.17           Employee Benefit Plans; ERISA.

(a)           Section 3.17(a) of the Company Disclosure Schedule sets forth each
material employee benefit plan, policy, Contract or agreement (including
employment agreements, change of control agreements and severance agreements,
deferred compensation, incentive compensation, bonus, stock option, equity-based
and stock purchase plans) of any type (including “employee benefit plans” within
the meaning of Section 3(3) of the Employee Retirement Income Security Act of
1974, as amended (“ERISA”)), maintained by the Company,

25


--------------------------------------------------------------------------------


any of the Company Subsidiaries or any trade or business, whether or not
incorporated (an “ERISA Affiliate”), that together with the Company would be
deemed to be a “single employer,” within the meaning of Section 4001(b)(1) of
ERISA, or with respect to which the Company or any of the Company Subsidiaries
has or may have a Liability, or which is maintained for the benefit of current
or former employees of the Company or any of the Company Subsidiaries
(collectively, the “Benefit Plans”).  Section 3.17(a) of the Company Disclosure
Schedule separately lists or identifies each Benefit Plan (i) that is not
sponsored or maintained by the Company or any of the Company Subsidiaries or
(ii) which provides change of control benefits.  Except as disclosed in Section
3.17(a) of the Company Disclosure Schedule, neither the Company nor any Company
Subsidiary has any formal plan or commitment, whether legally binding or not, to
create any additional Benefit Plan or modify or change any existing Benefit Plan
that would affect any employee or former employee of the Company or any Company
Subsidiary.

(b)           With respect to each Benefit Plan, the Company has delivered or
made available to Parent true and complete copies (to the extent such documents
exist) of all plan documents, summary plan descriptions, summaries of material
modifications, trust agreements and other related agreements including all
amendments to the foregoing; the two most recent annual reports; the most recent
annual and periodic accounting of plan assets; the most recent determination
letter received from the Internal Revenue Service; and the two most recent
actuarial reports, to the extent any of the foregoing may be applicable to a
particular Benefit Plan.

(c)           Except as disclosed in Section 3.17(c) of the Company Disclosure
Schedule with respect to any Benefit Plan, there are no material amounts accrued
but unpaid as of the date of the Company Financial Statements most recently
filed with the SEC that have not been reflected on such Company Financial
Statements.

(d)           With respect to each Benefit Plan: (i) if intended to qualify
under section 401(a) of the Code, such plan so qualifies, and its trust is
exempt from taxation under section 501(a) of the Code; (ii) such plan has been
administered in accordance with its terms and in all material respects with all
applicable Laws; (iii) no claims are pending or, to the Company’s Knowledge,
threatened by or on behalf of any Benefit Plan, by any employee or beneficiary
under any such Plan or otherwise involving any such Benefit Plan (other than
routine claims for benefits); (iv) none of the Company, any of the Company
Subsidiaries, any ERISA Affiliate, nor, to the Company’s Knowledge, any trustee
or administrator thereof, has engaged in a transaction or has taken or failed to
take any action in connection with which the Company or any of the Company
Subsidiaries could be subject to any material Liability for either a civil
penalty assessed pursuant to Section 409 or 502(i) of ERISA or a Tax imposed
pursuant to Section 4975 or 4976 of the Code; (v) no Lien imposed under the Code
or ERISA exists or, to the Company’s Knowledge, is reasonably likely to exist;
and (vi) all contributions and premiums due (including any extensions for such
contributions and premiums) have been timely made in full.

(e)           Except as disclosed on Section 3.17(e) of the Company Disclosure
Schedule:  (i) neither the Company nor any ERISA Affiliate has incurred any
outstanding Liability under Title IV of ERISA and no basis for any such
Liability exists; (ii) neither the Company nor any ERISA Affiliate maintains (or
contributes to), or has maintained (or has contributed to) within the last six
years, any employee benefit plan that is subject to Title IV of ERISA or Section
412 of the Code; and (iii) there is no pending dispute involving the Company

26


--------------------------------------------------------------------------------


or any ERISA Affiliate concerning payment of contributions to or payment of
withdrawal liability payments or Section 412 of the Code.

(f)            With respect to each Benefit Plan that is an “employee welfare
benefit plan” (as defined in Section 3(1) of ERISA), except as disclosed in
Section 3.17(f) of the Company Disclosure Schedule, no such plan provides
medical or death benefits with respect to current or former employees of the
Company or any of the Company Subsidiaries beyond their termination of
employment, other than on an employee-pay-all basis or except as required by
applicable Law, and each such welfare plan may be amended or terminated under
the terms of such plan by the Company or any of the Company Subsidiaries at any
time with respect to such former or current employees.  With respect to each
Benefit Plan that is a “group health plan” (as defined in Section 5000(b) of the
Code), each such Benefit Plan currently complies and has complied in all
material respects with the requirements of Part 6 of Title I of ERISA and
Sections 4980B and 5000 of the Code.

(g)           Except as set forth in Section 3.17(g) of the Company Disclosure
Schedule, the consummation of the transactions contemplated by this Agreement
will not, either alone or in combination with any other event, (i) entitle any
current or former employee, officer, director or consultant of the Company or
any of the Company Subsidiaries to severance pay, unemployment compensation or
any other termination payment, (ii) accelerate the time of payment or vesting,
or increase the amount of, or otherwise enhance, any benefit due to any such
employee, officer, director or consultant, including, without limitation, with
respect to any equity-based awards held by them under the equity compensation
plans maintained by the Company or its Affiliates, or (iii) result in any
payment that would fail to be deductible under Section 280G of the Code.

(h)           Neither the Company nor any ERISA Affiliate has used the services
or workers provided by third party contract labor suppliers, temporary
employees, “leased employees” (within the meaning of Section 414(n) of the Code)
or individuals who have provided services as independent contractors to an
extent that would reasonably be expected to result in the disqualification of
any of the Benefit Plans or the imposition of penalties or excise taxes with
respect to the Benefit Plans by the Internal Revenue Service, the Department of
Labor, the Pension Benefit Guaranty Corporation, or any other Governmental
Authority.

(i)            No Benefit Plan is a “multiemployer plan,” (as defined in Section
3(37) or 4001(a)(3) of ERISA) or is covered by Section 4063 or 4064 of ERISA.

Section 3.18           Labor Matters.  Except as set forth in Section 3.18 of
the Company Disclosure Schedule:  (i) the Company and the Company Subsidiaries
are neither party to, nor bound by, any collective bargaining agreement or other
Contract relating to organized labor; (ii) to the Company’s Knowledge, there are
no collective bargaining agreements or other Contracts relating to organized
labor that govern the terms and conditions of employment of any of the employees
of the Company or the Company Subsidiaries; (iii) no employees of the Company or
the Company Subsidiaries are represented by any labor organization with respect
to their employment with the Company or the Company Subsidiaries; (iv) there are
no pending or, to the Company’s Knowledge, threatened organizational campaigns
or activities, petitions, demands or other unionization activities seeking
recognition of a collective bargaining unit or representation with respect to or
involving any employees of the Company or the Company Subsidiaries, and, to the
Company’s Knowledge, no union claims to represent any such employees and there
are no jurisdictional disputes between any unions with respect to such

27


--------------------------------------------------------------------------------


employees; (v) from January 1, 2004 to the date of this Agreement, there has
been no actual, or, to the Company’s Knowledge, threatened strikes, lockouts,
slowdowns, work stoppages, material grievances, material labor-related
arbitrations or material labor-related controversies against or affecting the
Company or the Company Subsidiaries; (vi) there are no pending, or, to the
Company’s Knowledge, threatened unfair labor practice charges or complaints
against or affecting the Company or the Company Subsidiaries before any
Governmental Authority, and none of the Company, the Company Subsidiaries nor
any of their respective employees, agents or representatives (during the course
and scope of their relationship with the Company and the Company Subsidiaries)
has committed any material unfair labor practice as defined in the National
Labor Relations Act or similar Law; (vii) since January 1, 2004, the Company and
the Company Subsidiaries have not effectuated (A) a “plant closing” (as defined
in the Workers’ Adjustment and Retraining Notification Act and any similar state
or local Law relating to plant closings and layoffs (“WARN”)) affecting any site
of employment or one or more facilities or operating units within any site of
employment; (B) a “mass layoff” (as defined in WARN) affecting any site of
employment; or (C) any similar action under WARN requiring notice to employees
in the event of an employment loss or layoff; (viii) neither the Company nor the
Company Subsidiaries is a party to, or otherwise bound by, any consent decree
with, order of, judgment or material citation by, any Governmental Authority
relating to employees or employment practices, and neither the Company nor the
Company Subsidiaries have received written notice of the intent of any
Governmental Authority to conduct an investigation with respect to such matters
or written notice that any such investigation is in progress (nor, to the
Company’s Knowledge, has any such investigation been threatened); and (ix) since
January 1, 2004, the Company and the Company Subsidiaries have not received
written notice of any Action (A) that is pending against them pending before the
Equal Employment Opportunity Commission or any other Governmental Authority
responsible for the prevention of unlawful employment practices, or (B) pending
or, to the Company’s Knowledge, threatened against them in any forum by or on
behalf of any present or former employee of such entities, any applicant for
employment or classes of the foregoing alleging breach of any express or implied
contract of employment, breach of any applicable Law governing employment or the
termination thereof or other discriminatory, wrongful or tortious conduct in
connection with the employment relationship.

Section 3.19           Intellectual Property.

(a)           Section 3.19(a) of the Company Disclosure Schedule sets forth a
complete and accurate list of all of the following Company Intellectual Property
(as defined in Section 3.19(d) below):  (i) patents and patent applications;
(ii) trademark registrations and applications; (iii) Internet domain names; and
(iv) copyright registrations and applications.

(b)           Section 3.19(b) of the Company Disclosure Schedule sets forth all
material Intellectual Property (as defined in Section 3.19(d) below) licenses to
which the Company or any Company Subsidiary is a party as either a licensee or
licensor and material agreements pursuant to which any of them otherwise grants
or receives rights to Intellectual Property, except for licenses for
commercially available “off the shelf” software (collectively, the “License
Agreements”).  The License Agreements included in Section 3.19(b) of the Company
Disclosure Schedule are valid and binding obligations of the Company and/or any
Company Subsidiary, enforceable in accordance with their terms, and neither the
Company nor

28


--------------------------------------------------------------------------------


any Company Subsidiary, and to the Company’s Knowledge no other party, is in
material breach or default thereunder.

(c)           Except as set forth in Section 3.19(c) of the Company Disclosure
Schedule:

(i)            the Company or a Company Subsidiary is the sole and exclusive
owner of, or, to the Company’s Knowledge, has a valid and enforceable license to
use and possess, free and clear of all Liens other than Permitted Liens, all
Company Intellectual Property;

(ii)           no claim is pending, or to the Company’s Knowledge, threatened
against the Company or any Company Subsidiary that the conduct of the Company’s
business or the Company Intellectual Property is, and to the Company’s
Knowledge, neither the Company nor any Company Subsidiary is, violating,
diluting, misappropriating or infringing upon the Intellectual Property rights
of any third party; and

(iii)          no claim is pending or has been threatened by the Company or any
Company Subsidiary that a third party is infringing upon, diluting,
misappropriating or otherwise violating any rights in any Company Intellectual
Property and, to the Company’s Knowledge, no third party is infringing upon,
diluting, misappropriating or otherwise violating any rights in any Company
Intellectual Property.

(d)           As used in this Agreement, the term “Intellectual Property” means
all patents, patent rights, trademarks, trademark rights, trade names, trade
name rights, service marks, service mark rights, copyrights (other than
copyrights in “off-the-shelf” computer programs), all applications and
registrations for any of the foregoing, trade secrets and other intangible
proprietary rights.  “Company Intellectual Property” means all material
Intellectual Property owned by the Company or any Company Subsidiary used in the
conduct of its business as currently conducted.

Section 3.20           Insurance.  Section 3.20 of the Company Disclosure
Schedule sets forth a list of all material insurance coverage for the Company
and Company Subsidiaries in effect as of the date of this Agreement.  All such
policies are in full force and effect, and no notice of default, cancellation or
termination, coverage limitation or reduction or material premium increase with
respect to any such policy has been received by the Company or any Company
Subsidiary with respect to any such policy.  There is no material claim by the
Company or any Company Subsidiary pending under any of such policies or bonds as
to which coverage has been denied or disputed by the underwriters of such
policies or bonds.

Section 3.21           Environmental Matters.

(a)           Except as set forth in Section 3.21 of the Company Disclosure
Schedule:  (i) the Company and the Company Subsidiaries have obtained all
permits, licenses and other authorizations which are required under the
Environmental Laws for the operation of their respective businesses and the
ownership, use and operation of the Real Property and each are in compliance in
all material respects with all terms and conditions of all such permits,
licenses and authorizations; (ii) the Company and the Company Subsidiaries have
been and are in compliance in all material respects with all applicable
Environmental Laws; (iii) there is no civil, criminal or

29


--------------------------------------------------------------------------------


administrative action, suit, demand, claim, hearing, notice of violation, order,
decree, judgment, investigation, proceeding, notice or demand letter existing or
pending, or, to the Company’s Knowledge, threatened, with respect to the
Company, the Company Subsidiaries or the Real Property under the Environmental
Laws; (iv) the Owned Real Property has not been impacted by any release, spill,
discharge or other disposal of any Hazardous Materials that is reasonably likely
to result in a claim against or obligation of the Company or any Company
Subsidiary to remediate the Owned Real Property; (v) the Company and the Company
Subsidiaries have not, and, to the Company’s Knowledge, no other person has,
released, spilled, discharged or otherwise disposed of any Hazardous Materials
on, beneath or adjacent to the Leased Real Property or any property formerly
owned, operated or leased by the Company or the Company Subsidiaries, other than
such releases, spills, discharges or other disposals that are not reasonably
likely to result in a claim against or obligation of the Company or any Company
Subsidiary to remediate such real property; (vi) other than pursuant to terms
contained in any Leases, neither the Company nor any Company Subsidiary has
entered into any material agreement requiring them to indemnify, reimburse,
defend or hold harmless any other person from and against any Liabilities under
Environmental Law; and (vii) the Company has made available to Parent all
material reports, audits, studies, analyses and, since January 1, 2004,
correspondence with Governmental Authorities, in each case, in its possession or
control or the possession or control of any Company Subsidiary, relating to the
Company’s or the Company Subsidiaries’ Liabilities under or compliance with
Environmental Laws, or the environmental condition of the Real Property or any
property formerly owned, leased or operated by the Company or the Company
Subsidiaries.

(b)           As used in this Agreement:

(i)            “Environmental Laws” means all foreign, federal, state and local
Laws relating to pollution or protection of the environment or human health and
safety, including Laws relating to releases or threatened releases of Hazardous
Materials (defined below in Section 3.21(b)(ii)) into the indoor or outdoor
environment (including ambient air, surface water, groundwater, land, surface
and subsurface strata) or otherwise relating to the manufacture, processing,
distribution, use, treatment, storage, release, transport or handling of
Hazardous Materials and all Laws with regard to recordkeeping, notification,
disclosure and reporting requirements respecting Hazardous Materials, and all
Laws relating to endangered or threatened species of fish, wildlife and plants
and the management or use of natural resources; and

(ii)           “Hazardous Materials” means any pollutant, contaminant, toxic
mold, toxic substance, hazardous waste, hazardous material, or hazardous
substance, or any oil, petroleum, or petroleum product, as defined in or
pursuant to the Resource Conservation and Recovery Act, as amended, the
Comprehensive Environmental Response, Compensation, and Liability Act, as
amended, the Federal Clean Water Act, as amended, the Federal Clean Air Act, or
any other Environmental Law.

Section 3.22           Suppliers.  Section 3.22 of the Company Disclosure
Schedule sets forth the names of each of the ten suppliers to whom the Company
and the Company Subsidiaries paid the highest aggregate amounts for the
twelve-month period ended December 31, 2006, for supplies and other goods. 
Except as set forth in Section 3.22 of the Company

30


--------------------------------------------------------------------------------


Disclosure Schedule, since December 31, 2006, none of the Company nor any
Company Subsidiary has received notice in writing that any such supplier will
not sell supplies and other goods to the Company or any Company Subsidiary at
any time after the Closing Date on terms and conditions substantially similar to
those used in its current sales to the Company, subject only to general and
customary price increases.

Section 3.23           Brokers and Finders.  No broker, finder or similar
intermediary has acted for or on behalf of, or is entitled to any broker’s,
finder’s or similar fee or other commission from the Company or any Company
Subsidiary in connection with the Merger and the other transactions contemplated
by this Agreement.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF PARENT AND MERGER SUB

Each of Parent and Merger Sub hereby represents and warrants to the Company as
of the date of this Agreement and as of the Closing Date (except for those
representations and warranties made as of a specific date) as follows:

Section 4.1             Organization; Qualification.  Parent is a nonprofit
corporation, and Merger Sub is a corporation, in each case duly organized,
validly existing and in good standing under the laws of its jurisdiction of
incorporation, has all requisite corporate power and authority to carry on its
business as it is now being conducted and is duly qualified or licensed to do
business and in good standing in each of the jurisdictions in which the conduct
of its business or the ownership, operation or leasing of its assets and
properties requires it to be so qualified, licensed or in good standing other
than failures to be so qualified, licensed and in good standing that would not,
individually or in the aggregate, be reasonably likely to have a material
adverse effect on the ability of Parent or Merger Sub to perform its obligations
under this Agreement or to consummate the Merger and the other transactions
contemplated hereby.  Parent and Merger Sub have made available to the Company
their respective Organizational Documents as in effect on the date hereof.

Section 4.2             Authority; Validity of Agreement.  Each of Parent and
Merger Sub has all necessary corporate power and authority to execute and
deliver this Agreement, to perform its obligations hereunder and to consummate
the Merger and the other transactions contemplated hereby.  The execution,
delivery and performance by each of Parent and Merger Sub of this Agreement and
the consummation by each of Parent and Merger Sub of the Merger and the other
transactions contemplated hereby have been duly and validly authorized by the
Board of Trustees of Parent and the Board of Directors and the sole stockholder
of Merger Sub and all other requisite corporate action on the part of Parent and
Merger Sub and no other corporate proceedings on the part of Parent or Merger
Sub are necessary to authorize this Agreement or to consummate the Merger or the
other transactions contemplated hereby (other than filing the Certificate of
Merger as required by the DGCL).  This Agreement has been duly and validly
executed and delivered by Parent and Merger Sub and, assuming the due
authorization, execution and delivery thereof by the other parties hereto,
constitutes a legally valid and binding obligation of Parent and Merger Sub,
enforceable against each of Parent and Merger Sub in accordance with its terms,
except as enforceability may be limited by bankruptcy,

31


--------------------------------------------------------------------------------


insolvency, reorganization, moratorium and other similar laws relating to or
affecting creditors’ rights generally or by general equitable principles.

Section 4.3             Non-Contravention.  The execution and delivery of this
Agreement by each of Parent and Merger Sub does not, and the performance of this
Agreement by each of Parent and Merger Sub and the consummation of the Merger
and the other transactions contemplated hereby will not:  (i) conflict with or
result in any breach of any provision of the Organizational Documents of Parent
and Merger Sub, (ii) result in a material violation or breach of any provision
of, constitute (with or without due notice or lapse of time or both) a material
default under, give rise to a right of termination, cancellation or acceleration
of any obligation or the loss of any benefit under, or require any consent
under, any material Contract of any kind to which Parent or Merger Sub is a
party or by which any of their respective properties or assets may be bound or
affected, (iii) result in the creation or imposition of any material Lien upon
any of the properties or assets of Parent or Merger Sub, or (iv) subject to the
Governmental Approvals defined in Section 3.4, violate in any material respect
any material Laws applicable to Parent or Merger Sub or any of their respective
properties or assets, except, in the case of clauses (ii), (iii) and (iv), for
any such conflicts, violations, breaches, defaults or other occurrences that
would not, individually or in the aggregate, be reasonably likely to have a
material adverse effect on the ability of Parent and Merger Sub to perform its
obligations under this Agreement or to consummate the Merger and the other
transactions contemplated hereby.

Section 4.4             Consents and Approvals.  Except for the Governmental
Approvals, no declaration, filing or registration with, or notice to or
authorization, consent or approval of, any Governmental Authority is necessary
for the execution, delivery and performance of this Agreement by Parent and
Merger Sub or the consummation by Parent and Merger Sub of the Merger or the
other transactions contemplated hereby.

Section 4.5             Actions.  There are no Actions or arbitrations pending
or, to the knowledge of Parent, threatened against or affecting Parent or Merger
Sub that individually or when aggregated with one or more other Actions or
arbitrations would reasonably be expected to have a material adverse effect on
the ability of Parent or Merger Sub to perform its obligations under this
Agreement or to consummate the Merger and the other transactions contemplated
hereby.

Section 4.6             Compliance with Law.  Parent is operating its businesses
in compliance with all applicable Laws, except for violations of applicable Laws
that would not be reasonably expected to have a material adverse effect on
Parent’s ability to perform its obligations under this Agreement or to
consummate the Merger and the other transactions contemplated hereby.

Section 4.7             Availability of Funds.  At Closing, Parent will have
immediately available funds in cash or cash equivalents, short-term investments
and available lines of credit, in the aggregate, which are sufficient to pay (i)
the amounts required to pay the consideration set forth in Article II, (ii) the
Change of Control Payment (as defined in each of (x) the Indenture dated as of
August 24, 2004 with respect to the Company’s 12¼% Senior Discount Notes due
2012, as amended (the “12¼% Notes Indenture”) and (y) the Indenture dated as of
August 15, 2002 with respect to the Company’s 117¤8% Senior Subordinated Notes
due 2012, as amended (the “117¤8% Notes Indenture”)) required pursuant to the 12
¼% Notes Indenture and the 11⅞%

32


--------------------------------------------------------------------------------


Notes Indenture, and (iii) all amounts due and payable under the Amended and
Restated Credit Agreement by and among the Company, MedQuest, Inc., as Borrower,
the lenders party thereto, JPMorgan Chase Bank, as syndication agent, General
Electric Capital Corporation and Wachovia Bank, National Association, as
co-documentation agents, and Wachovia Bank, National Association, as
administrative agent, in connection with the transactions contemplated by this
Agreement.

Section 4.8             Brokers and Finders.  Other than Shattuck Hammond
Partners, a division of Morgan Keegan & Company, Inc., the fees and expenses of
which will be paid by Parent, no broker, finder or similar intermediary has
acted for or on behalf of, or is entitled to any broker’s, finder’s or similar
fee or other commission from, Parent or any of its Affiliates in connection with
the Merger and the other transactions contemplated by this Agreement.

ARTICLE V

COVENANTS OF THE PARTIES

Section 5.1             Conduct of Business.  From and after the date hereof
until the Effective Time, the Company shall, and shall cause the Company
Subsidiaries to, conduct their respective businesses in the ordinary course
consistent with past practice and in compliance with all applicable Laws and to
use their commercially reasonable efforts to:  (i) preserve intact their Assets
and current business organizations, (ii) retain the services of current key
officers and employees other than in connection with the performance enhancement
initiative as previously disclosed to Parent, (iii) maintain Medicare and
Medicaid provider status and other material medical service provider licenses
and permits, and (iv) preserve its relationship with customers, suppliers,
third-party payors and others with whom the Company and the Company Subsidiaries
have material business dealings.  Without limiting the generality of the
foregoing, except as otherwise expressly provided for by this Agreement or as
set forth in Section 5.1 of the Company Disclosure Schedule, from and after the
date hereof until the Effective Time, the Company shall not, and shall cause
each Company Subsidiary not to, take any of the following actions without the
prior written consent of Parent (which consent shall not be unreasonably
withheld, conditioned or delayed):

(a)           adopt any amendment to the Organizational Documents of the Company
or any Company Subsidiary;

(b)           adopt a plan or agreement of complete or partial liquidation,
dissolution, merger, consolidation, restructuring, recapitalization or other
reorganization;

(c)           (i) issue, sell, pledge, dispose of or encumber any shares of its
capital stock or any other voting securities or securities convertible into or
exercisable or exchangeable for, or any rights, warrants or options to acquire,
any of the foregoing, (ii) split, combine, subdivide or reclassify any class or
series of its capital stock; (iii) declare, set aside or pay any dividend or
distribution (whether in cash, stock or other property) in respect of any
capital stock (other than dividends or distributions from a wholly-owned Company
Subsidiary payable to the Company and/or one or more Company Subsidiaries and
other than payments in respect of Stock Options consistent with Section 5.3); or
(iv) repurchase, redeem or otherwise acquire any shares of its capital stock or
any securities convertible into or exchangeable or exercisable for any shares of
its capital stock;

33


--------------------------------------------------------------------------------


(d)           (i) incur or modify any material indebtedness other than in the
ordinary course of business, (ii) mortgage, pledge or encumber any Assets
(including capital stock of any Company Subsidiary), or (iii) other than in the
ordinary course of business, transfer, lease, sublease, license, guarantee, sell
or dispose of, any Assets (including capital stock of any Company Subsidiary);

(e)           make any acquisition of, or investment in, or capital contribution
to, any Person, other than a Company Subsidiary that is wholly-owned, directly
or indirectly, by the Company;

(f)            except in the ordinary course of business consistent with past
practice, (i) exercise any option or first refusal rights or any rights of
renewal relating to any Real Property, (ii) enter into any Contract or
commitment to lease, purchase or sell any real property or (iii) enter into or
materially modify any Contract relating to Real Property;

(g)           grant any increase in wages or bonus, severance, profit sharing,
retirement, deferred compensation, insurance or other compensation or benefits,
or establish any new Benefit Plans, or amend or agree to amend any existing
compensation or Benefit Plans covering any Business Employee, except (i) as may
be required by Law, (ii) pursuant to the normal severance policies or practices
of the Company or a Company Subsidiary as in effect on the date of this
Agreement and previously disclosed to Parent, (iii) pursuant to the performance
enhancement initiative as previously disclosed to Parent, or (iv) increases in
salary or wages payable or to become payable to employees who are not officers
or directors of the Company in the ordinary course of business consistent with
past practice;

(h)           terminate the employment of any officer employed by the Company or
any executive officer employed by any Company Subsidiary other than for willful
misconduct or malfeasance or other termination rights under a written employment
agreement;

(i)            enter into, amend in any material respect, breach, terminate or
allow to lapse any Material Contract, other than in the ordinary course of
business consistent with past practice;

(j)            amend, breach, terminate or allow to lapse or become subject to
default or termination any Permit, other than amendments required by applicable
Law;

(k)           make or incur any capital expenditure or other financial
commitment other than as set forth in the Company’s 2007 capital budget
previously provided to Parent or, if not so set forth, in excess of $250,000 in
the aggregate;

(l)            (i) settle or compromise any material Tax liability or Tax claim,
(ii) file any amendments to any previously filed Tax Returns, (iii) make, amend
or revoke any material Tax election, (iv) make a request for a Tax ruling or
enter into any agreement with a Tax Authority, (v) surrender any right to claim
a refund for Taxes, (vi) file any Tax Return in a manner that is materially
inconsistent with past custom and practice, or (vii) consent to an extension or
waiver of the limitations period applicable to any claim or assessment in
respect of Taxes;

(m)          enter into any compromise or settlement of any litigation, action,
suit, claim, proceeding or investigation other than the settlement of
litigation, actions, suits, claims, proceedings or investigations in the
ordinary course of business consistent with past practice;

34


--------------------------------------------------------------------------------


(n)           (i) enter into, modify, extend or cancel any material third-party
payor Contracts relating to all or any portion of North Carolina or (ii) other
than in the ordinary course of business consistent with past practice, enter
into, modify, extend or cancel any material third-party payor Contracts relating
to states other than North Carolina;

(o)           make any change in accounting policies or methods, except as
required by any changes in GAAP or applicable Law and promptly disclosed to
Parent;

(p)           sell, transfer, dispose of, license to any Person, or create any
Lien on any Company Intellectual Property; and

(q)           authorize, or commit or agree to do, whether in writing or
otherwise, any of the foregoing.

Section 5.2             Non-Solicitation.

(a)           From and after the date hereof and continuing through the Closing
Date, the Company shall not, and the Company shall cause the Company
Subsidiaries not to, directly or indirectly, authorize or permit any of their
respective officers, directors, employees, agents or representatives (including
investment bankers, financial advisors, attorneys, consultants and accountants
retained by or on behalf of the Company or any Company Subsidiary)
(collectively, “Representatives”) to, directly or indirectly, (i) initiate,
solicit, knowingly encourage or take any other action designed to facilitate any
Takeover Proposals (as defined below), (ii) enter into any agreement with
respect to any Takeover Proposal or (iii) engage or otherwise participate in
discussions or negotiations regarding, or provide any information with respect
to, or otherwise cooperate with, any proposal that constitutes, or could
reasonably be expected to lead to, a Takeover Proposal.  The Company shall, and
shall cause the Company Subsidiaries and its Representatives to, immediately
cease and terminate all existing discussions or negotiations with any Person
with respect to any proposal that constitutes, or could reasonably be expected
to lead to, a Takeover Proposal.  Notwithstanding the foregoing, at any time
prior to obtaining the Company Stockholder Approval, in response to a bona fide
written Takeover Proposal that the board of directors of the Company determines
(after consultation with outside counsel and a financial advisor of nationally
recognized reputation) constitutes, or could reasonably be expected to lead to,
a Superior Proposal (as defined below), and which Takeover Proposal was not
solicited after the date hereof, was made after the date hereof and did not
otherwise result from a breach of this Section 5.2(a), the Company may, if the
board of directors of the Company determines (after receiving the advice of
outside counsel) that failure to take such actions would be inconsistent with
its fiduciary duties under applicable Law, and subject to compliance with this
Section 5.2(a) and Section 5.2(b) and after giving Parent written notice of such
determination, (x) furnish information with respect to the Company and the
Company Subsidiaries to the Person making such Takeover Proposal (and its
Representatives) pursuant to a customary confidentiality agreement (which
agreement shall include a customary “standstill” or similar covenant) not less
restrictive of such person than the Confidentiality Agreement (as defined in
Section 5.4(c) below); provided that (A) all such information has previously
been provided to Parent or is provided to Parent at the same time it is provided
to such Person and (B) such customary confidentiality agreement expressly
provides the right for the Company to comply with the terms of this Agreement,
including Section 5.2(b), and (y) participate in discussions or negotiations
with the Person making such Takeover Proposal (and its Representatives)
regarding such Takeover Proposal.  Without limiting the foregoing, it is agreed

35


--------------------------------------------------------------------------------


that any violation of the restrictions set forth in this Section 5.2(a) by any
Representative or Affiliate of the Company or any Company Subsidiary shall be
deemed to be a breach of this Section 5.2(a) by the Company.

(b)           Except where the board of directors of the Company determines
(after receiving the advice of outside counsel) that failure to do so would be
inconsistent with its fiduciary duties under applicable Law, the Company agrees
not to, and to cause the Company Subsidiaries not to, release any Person from,
or waive any provision of, any confidentiality or standstill agreement that
relates to the Company or any Company Subsidiary.  The Company shall notify
Parent as soon as practicable (and in any event within 24 hours) orally, and
promptly thereafter in writing, if any Person makes any Takeover Proposal or any
inquiry that could reasonably be expected to lead to any Takeover Proposal and
shall describe in reasonable detail the identity of any such Person and the
substance and material terms and conditions of any such Takeover Proposal or
inquiry.  The Company shall (i) keep Parent fully and promptly informed of the
status and material details (including any change to any material term thereof)
of any such Takeover Proposal or inquiry and (ii) provide to Parent promptly
after receipt or delivery thereof with copies of all correspondence and other
written material sent or provided to the Company or any of the Company
Subsidiaries from any Person that describes any of the terms or conditions of
any Takeover Proposal. 

(c)           The term “Takeover Proposal” means any inquiry, proposal or offer
from any Person relating to, or that could reasonably be expected to lead to,
any direct or indirect acquisition or purchase, in one transaction or a series
of transactions, of assets or businesses that constitute 15% or more of the
revenues, EBITDA (earnings before interest expense, taxes, depreciation and
amortization) or assets of the Company and the Company Subsidiaries, taken as a
whole, or 15% or more of any class of equity securities of the Company, any
tender offer or exchange offer that if consummated would result in any person
beneficially owning 15% or more of any class of equity securities of the
Company, or any merger, consolidation, business combination, recapitalization,
liquidation, dissolution, joint venture, binding share exchange or similar
transaction involving the Company pursuant to which any Person or the
stockholders of any person would own 15% or more of any class of equity
securities of the Company or of any resulting parent company of the Company,
other than the transactions contemplated by this Agreement.

(d)           The term “Superior Proposal” means a bona fide Takeover Proposal
(provided that for purposes of this definition references to 15% in the
definition of “Takeover Proposal” shall be deemed to be references to 50%) which
the board of directors of the Company determines in good faith (after
consultation with outside counsel and a financial advisor of nationally
recognized reputation) to be (i) more favorable to the stockholders of the
Company from a financial point of view than the Merger, taking into account all
relevant factors (including all the terms and conditions of such proposal and
this Agreement (including any changes to the terms of this Agreement proposed by
Parent in response to such offer or otherwise)) and (ii) reasonably capable of
being completed, taking into account all financial, legal, regulatory and other
aspects of such proposal.

36


--------------------------------------------------------------------------------


Section 5.3             Cancellation of Stock Options and Warrants.

(a)           Effective not later than the Effective Time, the Company shall use
commercially reasonable efforts to provide that, not later than the Effective
Time, the Stock Option Plan shall be terminated and the Stock Options shall be
cancelled without the payment of any consideration in respect thereof and that,
from and after the Effective Time, neither the Stock Option Plan nor the Stock
Options shall be of any further force or effect.

(b)           Effective not later than the Effective Time, the Company shall
have taken all actions necessary to provide that, not later than the Effective
Time, the warrant to purchase 3,000,000 shares of Common Stock issued to an
affiliate of JPMP (the “Warrant”) shall be cancelled without the payment of any
consideration in respect thereof and that, from and after the Effective Time,
the Warrant shall be of no further force or effect.

Section 5.4             Access to Information; Confidentiality.

(a)           From and after the date hereof and continuing through the Closing
Date, the Company shall, and shall cause the Company Subsidiaries to, cooperate
with Parent and its representatives during normal business hours and provide
Parent and its employees, accountants, attorneys and other representatives
acting on behalf of Parent with reasonable access during normal business hours
to, and permit such Persons to review, the Company’s Assets (including Real
Property), books, Contracts, accounts and records (including all studies, Phase
I assessments, analyses and test results in the possession, custody or control
of the Company, any Company Subsidiary or any of their respective Affiliates
relating to the environmental conditions of any real property now or previously
owned or operated by the Company or any Company Subsidiary), and shall provide
as promptly as practicable such other information to Parent and its
representatives as they may reasonably request; provided that (i) any such
access and review shall be granted and conducted in such a manner so as not to
interfere unreasonably with the conduct of the business of the Company or any
Company Subsidiary and (ii) the Company and the Company Subsidiaries shall not
be required to disclose any information the disclosure of which is restricted by
applicable Law or Contract or information directly relating to the proposed sale
of the Company.

(b)           From and after the date hereof and continuing through the Closing
Date, the Company shall deliver to Parent copies of the monthly unaudited
balance sheet of the Company as of the end of each month and the related
unaudited statements of operations and cash flows of the Company for such
months, in each case, prepared in the ordinary course of business consistent
with past practice.

(c)           Without limiting the terms thereof, the Confidentiality and
Non-Disclosure Agreement, dated as of January 31, 2007, as amended (the
“Confidentiality Agreement”), between Parent and the Company shall govern the
obligations of Parent, the Company and their respective representatives with
respect to the non-public information furnished or made available to them
pursuant to this Section 5.4 or otherwise.

Section 5.5             HSR Act Filings; Commercially Reasonable Efforts;
Further Assurances.

(a)           Each of Parent and the Company shall (i) make or cause to be made
the filings required of such party under the HSR Act with respect to the Merger
and the other transactions contemplated by this Agreement as promptly as
practicable after the date of this

37


--------------------------------------------------------------------------------


Agreement, but in no event later than 13 Business Days after the date hereof
(such deadline being subject to the parties’ cooperation as required by this
Section 5.5), (ii) comply at the earliest practicable date with any request
under the HSR Act for additional information, documents or other materials
received by such party from the United States Federal Trade Commission or the
United States Department of Justice or any other Governmental Authority in
respect of such filings or such transactions, and (iii) act in good faith and
reasonably cooperate with the other party in connection with any such filing
(including, if requested by the other party, to accept all reasonable additions,
deletions or changes suggested by the other party in connection therewith) and
in connection with resolving any investigation or other inquiry of any such
agency or other Governmental Authority under any Antitrust Laws (as defined in
Section 5.5(b) below) with respect to any such filing or any such transaction. 
To the extent not prohibited by applicable Laws, each party to this Agreement
shall use all commercially reasonable efforts to furnish to each other all
information required for any application or other filing to be made pursuant to
any applicable Laws in connection with the Merger and the other transactions
contemplated by this Agreement.  Each party to this Agreement shall give the
other party reasonable prior notice of any communication with, and any proposed
understanding, undertaking or agreement with, any Governmental Authority
regarding any such filings or any such transaction.  None of the parties to this
Agreement shall independently participate in any meeting, or engage in any
substantive conversation, with any Governmental Authority in respect of any such
filings, investigation or other inquiry without giving the other party prior
notice of the meeting or conversation and, unless prohibited by such
Governmental Authority, the opportunity to attend or participate.  The parties
to this Agreement will consult and cooperate with one another in connection with
any analyses, appearances, presentations, memoranda, briefs, arguments, opinions
and proposals made or submitted by or on behalf of any party to this Agreement
in connection with proceedings under or relating to the HSR Act or other
Antitrust Laws.  Parent shall take the lead in coordinating any filings and
obtaining any necessary approvals under the HSR Act or any other federal or
state antitrust Laws.

(b)           Subject to Section 5.5(d), each of Parent and the Company shall
use its commercially reasonable efforts to resolve such objections, if any, as
may be asserted by any Governmental Authority with respect to the Merger and the
other transactions contemplated by this Agreement under the HSR Act, the Sherman
Antitrust Act of 1890, as amended, the Clayton Act of 1914, as amended, the
Federal Trade Commission Act, as amended, and any other United States federal or
state Laws that are designed to prohibit, restrict or regulate actions having
the purpose or effect of monopolization or restraint of trade (collectively,
“Antitrust Laws”).  In connection therewith and subject to Section 5.5(d), if
any administrative or judicial action or proceeding is instituted (or threatened
to be instituted) challenging any transaction contemplated by this Agreement as
inconsistent with or violative of any Antitrust Law, each of Parent and the
Company shall (by negotiation, litigation or otherwise) cooperate and use its
commercially reasonable efforts vigorously to contest and resist any such action
or proceeding, including any administrative or judicial action, and to have
vacated, lifted, reversed or overturned any decree, judgment, injunction or
other order whether temporary, preliminary or permanent, that is in effect and
that prohibits, prevents, delays or restricts consummation of the Merger and the
other transactions contemplated by this Agreement, including by vigorously
pursuing all available avenues of administrative and judicial appeal, unless, by
mutual agreement, Parent and the Company decide that litigation is not in their
respective best interests.  Notwithstanding the foregoing or any other provision
of this Agreement, nothing in this Section 5.5 shall limit the

38


--------------------------------------------------------------------------------


right of a party to this Agreement to terminate this Agreement pursuant to
Section 9.1(c), so long as such party to this Agreement has until that time
complied in all material respects with its obligations under this  Section 5.5. 
Each of Parent and the Company shall use its commercially reasonable efforts to
take such action as may be required to cause the expiration of the notice
periods under the HSR Act or other Antitrust Laws with respect to the Merger and
the other transactions contemplated by this Agreement as promptly as possible
after the execution of this Agreement.

(c)           Subject to Section 5.5(d), each of the parties to this Agreement
agrees to use its commercially reasonable efforts to take, or cause to be taken,
all actions, and to do, or cause to be done, and to assist and cooperate with
the other parties to this Agreement in doing, all things necessary, proper or
advisable to consummate, in the most expeditious manner practicable, the Merger
and the other transactions contemplated by this Agreement, including (i) the
obtaining of all other necessary actions or nonactions, waivers, consents,
licenses, permits, authorizations, orders and approvals from Governmental
Authorities and the making of all other necessary registrations and filings
(including filings with Governmental Authorities, if any), (ii) the obtaining of
all consents, approvals or waivers from third parties related to or required in
connection with the Merger and the other transactions contemplated by this
Agreement that are necessary to consummate the Merger or other transactions
contemplated by this Agreement, (iii) the execution and delivery of any
additional instruments reasonably necessary to consummate the Merger and the
other transactions contemplated by, and to fully carry out the purposes of, this
Agreement, and (iv) the providing of all such information concerning such party,
its Subsidiaries, its Affiliates and its Subsidiaries’ and Affiliates’ officers,
directors, employees and partners as may be reasonably requested in connection
with any of the matters set forth in Section 5.5(a), Section 5.5(b) or this
Section 5.5(c).

(d)           Notwithstanding anything to the contrary in this Section 5.5,
neither Parent nor the Company shall be required in order to resolve any
objections asserted under Antitrust Laws by any Governmental Authority with
respect to the Merger and the other transactions contemplated by this Agreement
to divest any of its businesses or assets, or take or agree to take any other
action or agree to any limitation or restriction, that the Board of Trustees of
Parent reasonably determines in good faith, after considering the advice of its
management and legal and financial advisors, (i) to be materially adverse to
Parent and its Subsidiaries taken as a whole or (ii) would materially impair the
overall benefits expected, as of the date hereof, to be realized from the
acquisition of the Company.

Section 5.6             Publicity.  The Company shall not, and shall not permit
the Company Subsidiaries to, and Parent and its Affiliates shall not, issue any
press release or public announcement concerning this Agreement, the Merger or
the other transactions contemplated hereby without obtaining the prior written
approval of the other party hereto, which approval will not be unreasonably
withheld, conditioned or delayed, unless, in the reasonable judgment of the
Company or Parent, as applicable, disclosure is otherwise required by applicable
Law; provided that to the extent required by applicable Law, the party intending
to make such release or announcement shall use its commercially reasonable
efforts consistent with such applicable Law to consult with the other party with
respect to the text thereof.

Section 5.7             Notification of Certain Events.  From and after the date
hereof and continuing through the Closing Date:

39


--------------------------------------------------------------------------------


(a)           The Company shall give prompt notice to Parent of (i) the
occurrence or existence of (x) the breach in any material respect of a
representation, warranty or covenant made by the Company in this Agreement, or
any other fact, circumstance or event, in either case, that would reasonably be
expected to prevent or materially delay any condition precedent to any party’s
obligations from being satisfied, and/or (y) a Company Material Adverse Effect;
(ii) any notice or other communication (other than routine notices or
communications in the ordinary course of business) from any Governmental
Authority with respect to the Merger or the other transactions contemplated
hereby; or (iii) any written notice or other written communication from any
Person alleging that the consent of such Person is or may be required in
connection with the Merger or the other transactions contemplated hereby; and

(b)           Parent shall give prompt notice to the Company of (i) the
occurrence or existence of the breach in any material respect of a
representation, warranty or covenant made by Parent and Merger Sub in this
Agreement, or any other fact, circumstance or event, in either case, that would
reasonably be expected to prevent or materially delay any condition precedent to
any party’s obligations from being satisfied; (ii) any notice or other
communication (other than routine notices or communications) from any
Governmental Authority with respect to the Merger or the other transactions
contemplated hereby; and (iii) any written notice or other written communication
from any Person alleging that the consent of such Person is or may be required
in connection with the Merger or the other transactions contemplated hereby.

Section 5.8             Employee Matters.

(a)           Employees and Compensation.  For a period of at least twelve
months beginning on the Closing Date, Parent shall, or shall cause one of its
Affiliates to, provide each individual who is employed by the Company or a
Company Subsidiary on the Closing Date (each, a “Business Employee”) who remains
employed by the Company or any of the Company Subsidiaries following the Closing
Date (a “Continuing Employee”), with a position providing base pay and bonus
opportunity that is at least equal to the base pay provided to each such
Continuing Employee by the Company or the applicable Company Subsidiary
immediately prior to the Closing Date; provided, however, that Parent may, or
may cause one of its Affiliates to, reduce base pay and bonus opportunity of a
Continuing Employee pursuant to the performance enhancement initiative disclosed
to Parent by the Company prior to the date of this Agreement.  Notwithstanding
the foregoing, nothing contained in this Section 5.8 will limit the right of
Parent or any of its Affiliates to terminate or suspend the employment of any
Continuing Employee after the Closing or, except as expressly provided in this
Section 5.8, to discontinue or modify the benefits provided to any such
employee.

(b)           Employee Benefits.  For a period of at least twelve months
beginning on the Closing Date, Parent shall, or shall cause one of its
Affiliates to, continue to provide the Continuing Employees for so long as the
Continuing Employee remains so employed, with employee benefit plans and
policies which are, in the aggregate, substantially similar to those provided
under the Benefit Plans immediately prior to the Closing Date, except that
Parent shall not be required to continue under any Benefit Plan any investment
fund intended to invest primarily or exclusively in capital stock of the
Company, or any equity-based compensation plans.  Parent agrees that for any
employee benefit plan of Parent or any of its Affiliates made available to the
Continuing Employees after the Closing, such employees will receive credit for
the years of service credited to them prior to the Closing by the Company or a
Company Subsidiary for the purpose of determining eligibility and vesting under
such employee benefit

40


--------------------------------------------------------------------------------


plan and, with respect to any applicable vacation pay plan only, for the purpose
of determining the amount of accrued benefits under such plan; provided,
however, that such recognition of service shall not result in a duplication of
benefits for the same period of service. With respect to any welfare plan in
which employees of the Company and the Company Subsidiaries are eligible to
participate after the Closing Date, Parent shall, and shall cause its Affiliates
to, (i) waive all limitations as to preexisting conditions, exclusions and
waiting periods with respect to participation and coverage requirements
applicable to such employees to the extent such conditions were satisfied under
the welfare plans of the Company and the Company Subsidiaries prior to the
Closing Date, and (ii) provide each such employee with credit for any
co-payments and deductibles paid prior to the Closing Date in satisfying any
analogous deductible or out-of-pocket requirements to the extent applicable
under any such plan.

(c)           No Third Party Beneficiaries.  The provisions of this Section 5.8
shall not confer upon any person other than the parties to this Agreement any
rights, benefits or remedies, and no provision of this Section 5.8 is intended
to be or shall be deemed an amendment of any Benefit Plan.

(d)           Cooperation.  The Company and Parent shall reasonably coordinate
and cooperate with respect to employee communications relating to the Merger and
the other transactions contemplated by this Agreement from and after the date
hereof and through the Closing.  Parent and the Company agree to reasonably
cooperate in order to facilitate all provisions of this Section 5.8.

Section 5.9             WARN Act.

(a)           On or before the Closing Date, the Company shall provide Parent
with a list of the name and site of employment of any and all employees of the
Company or the Company Subsidiaries who have experienced, or will experience, an
employment loss or layoff, as defined by WARN, requiring notice to employees in
the event of a closing or layoff as required by WARN, within 90 days prior to
the Closing Date.  The Company shall update this list up to, and including, the
Closing Date.

(b)           The Company shall not, and shall cause the Company Subsidiaries
not to, at any time within 90 days before the Closing Date, without complying
fully with the notice requirements and other requirements of WARN, effectuate
(i) a plant closing as defined in WARN affecting any site of employment or one
or more facilities or operating units within any site of employment of the
Company; (ii) a mass layoff as defined in WARN affecting any site of employment
of the Company; or (iii) any similar action under WARN requiring notice to
employees in the event of an employment loss or layoff.

Section 5.10           Stockholder Litigation.  The Company shall give Parent
the opportunity to participate (at Parent’s expense) in the defense or
settlement of any stockholder litigation against the Company and its directors
relating to the Merger or the other transactions contemplated by this Agreement;
provided, however, that no such settlement shall be agreed to without Parent’s
prior written consent, which consent shall not be unreasonably withheld or
delayed, except that, to the extent Parent is also a party to the litigation,
Parent shall not be obligated to consent to any settlement which does not
include the full release of Parent and its Affiliates.

41


--------------------------------------------------------------------------------


Section 5.11           Non-Solicitation of Employees.  From and after the date
hereof and through the third anniversary of the Closing Date, JPMP shall not,
and shall cause its agents (including CCMP Capital Advisors, LLC (“CCMP”)) and
controlled Affiliates not to, without the prior written consent of Parent,
directly or indirectly, solicit or hire any employee of the Company or any
Company Subsidiary listed in Section 5.11 of the Company Disclosure Schedule;
provided, however, the foregoing shall not prohibit JPMP or any of its agents
(including CCMP) and controlled Affiliates from soliciting or hiring any such
employee who is no longer employed by the Company or a Company Subsidiary and
has not been an employee of the Company or a Company Subsidiary for at least six
months prior to such solicitation or employment by JPMP or any of its agents
(including CCMP) or controlled Affiliates.

Section 5.12           Nondisclosure of Proprietary Information.  From and after
the date hereof and through the third anniversary of the Closing Date, JPMP
shall not, and shall cause its agents (including CCMP) and controlled Affiliates
not to, at any time, make use of, divulge or otherwise disclose to Persons other
than Parent, directly or indirectly, any material trade secret or material
proprietary or confidential information concerning the business or policies of
the Company and the Company Subsidiaries that JPMP or its agents (including
CCMP) or controlled Affiliates may have learned in the course of its investment
in the Company or in the course of having representatives serve as directors of
the Company or otherwise.  Notwithstanding the foregoing, neither JPMP nor its
agents (including CCMP) or controlled Affiliates shall have any obligation
hereunder for that portion of such material proprietary or confidential
information which is independently developed by or for JPMP or its agents
(including CCMP) or controlled Affiliates, which is rightfully received by JPMP
or its agents (including CCMP) or controlled Affiliates from a third party, is
disclosed by the Company or Company Subsidiaries to others without any
restriction on use and disclosure, is approved for release after the Closing by
written consent of the Company or is generally publicly available.

Section 5.13           Fees and Expenses.  Except as otherwise expressly
provided in this Agreement, Parent, on the one hand, and the Company, on the
other hand, shall each bear its own direct and indirect fees and expenses in
connection with the investigation, negotiations, and consummation of the Merger
and the other transactions contemplated hereby, including all direct and
indirect expenses, financial advisory, legal and accounting fees.

Section 5.14           Indemnification; Director and Officer Insurance.

(a)           From and after the Closing, Parent agrees to, and to cause the
Surviving Corporation to, indemnify and hold harmless all past and present
directors, officers and employees of the Company or any of its Subsidiaries (the
“D&O Indemnified Parties”) against any and all losses, damages, liabilities,
deficiencies, claims, interests, awards, judgments, penalties, costs and
expenses (including reasonable attorneys’ fees, costs and other out-of-pocket
expenses incurred in investigating, preparing or defending the foregoing)
arising out of or relating to any threatened or actual Action, investigation or
arbitration based in whole or in part on or arising out of or relating in whole
or in part to the fact that such person is or was a director or officer of the
Company or any of its Subsidiaries, whether pertaining to any matter existing or
occurring at or prior to the Closing Date and whether asserted or claimed prior
to, at or after, the Closing Date (the “D&O Indemnified Liabilities”), including
all D&O Indemnified Liabilities based in whole or in part on, or arising in
whole or in part out of, or relating to this Agreement or

42


--------------------------------------------------------------------------------


the transactions contemplated hereby, in each case to the full extent a
corporation is permitted under applicable Law and Organizational Documents in
effect on the date hereof to indemnify such person (and Parent shall, or shall
cause the Surviving Corporation and its Subsidiaries to pay expenses in advance
of the final disposition of any such Action, investigation or arbitration to
each D&O Indemnified Party); provided, however, that the person to whom such
expenses are advanced must provide an undertaking to the Surviving Corporation
to repay such advances if it is ultimately determined by a court of competent
jurisdiction (which determination shall have become final) that such person is
not entitled to indemnification.

(b)   Without limiting the foregoing, in the event any such Action,
investigation or arbitration is brought against any D&O Indemnified Party
(whether arising before or after the Closing Date), (i) the D&O Indemnified
Party may retain counsel satisfactory to it and reasonably satisfactory to
Parent, and Parent shall, or shall cause the Surviving Corporation and its
Subsidiaries to, pay all fees and expenses of such counsel for the D&O
Indemnified Party promptly as statements therefor are received and (ii) Parent,
the Surviving Corporation, its Subsidiaries and each D&O Indemnified Party will
use all reasonable efforts to assist in the vigorous defense of any such matter;
provided, that none of the Surviving Corporation, any of its Subsidiaries or
Parent shall be liable for any settlement effected without its prior written
consent.  Any D&O Indemnified Party wishing to claim indemnification under this
Section 5.14 shall notify Parent upon learning of any such Action, investigation
or arbitration (but the failure so to notify shall not relieve a party from any
liability which it may have under this Section 5.14, except to the extent such
failure materially prejudices such party).  The parties hereto agree that all
rights to indemnification hereunder, including provisions relating to advances
of expenses incurred in defense of any such Action existing in favor of the D&O
Indemnified Parties with respect to matters occurring through the Closing Date,
shall continue in full force and effect for a period of six years from the
Closing Date; provided, however, that all rights to indemnification in respect
of any D&O Indemnified Liabilities asserted or made within such period shall
continue until the disposition of such D&O Indemnified Liabilities.

(c)           Parent shall cause the Surviving Corporation to provide, for an
aggregate period of not less than six years from the Effective Time, the
Company’s current directors and officers an insurance and indemnification policy
that provides coverage for events occurring prior to the Effective Time (the
“D&O Insurance”) that is no less favorable than the Company’s existing policy
or, if substantially equivalent insurance coverage is unavailable, the best
available coverage; provided, however, that the Surviving Corporation shall not
be required to pay an annual premium for the D&O Insurance in excess of 200
percent of the last annual premium paid prior to the date of this Agreement.

Section 5.15           Acknowledgement of Limitation of Warranties.  Parent and
Merger Sub acknowledge that they have conducted to their satisfaction an
independent investigation of the financial condition, results of operations,
assets, liabilities, properties, and prospects of the Company and, in making the
determination to proceed with the transactions contemplated by this Agreement,
have relied solely on the results of their own independent investigation and the
representations and warranties set forth in this Agreement (as qualified by the
Company Disclosure Schedule), the certificates contemplated by this Agreement
and the covenants, agreements and other obligations of the Company contained in
this Agreement.  Such representations and warranties in the Agreement constitute
the sole and exclusive representations

43


--------------------------------------------------------------------------------


and warranties of the Company to Parent and Merger Sub in connection with the
transactions contemplated hereby, and Parent and Merger Sub acknowledge and
agree that the Company is not making any representation or warranty whatsoever,
express or implied, beyond those expressly given in this Agreement (as qualified
by the Company Disclosure Schedule), including any implied warranty as to
condition, merchantability, or suitability as to any of the assets or properties
of the Company.  Parent and Merger Sub further acknowledge and agree that,
except for an Action based on the representations and warranties expressly
contained in this Agreement, neither the Company nor any other Person will have
or be subject to any liability or indemnification obligation to Parent or any
other Person, based on any other representations and warranties not contained in
Article III or resulting from the distribution to Parent or Merger Sub, or
Parent or Merger Sub’s use of, any information, projections, documents or
material made available to Parent or Merger Sub at any time in certain “data
rooms,” management presentations, “break-out” discussions, responses to
questions submitted by or on behalf of Parent or Merger Sub, whether orally or
in writing, or in any other form in expectation or furtherance of the
transactions contemplated by this Agreement.

Section 5.16           Supplemental Disclosure.  The Company may, subject to the
provisions of this Section 5.16, from time to time, but no later than three
Business Days prior to the Closing Date, by notice in accordance with this
Agreement, supplement the Company Disclosure Schedule to reflect any matter that
(i) arises or new information that becomes known by the Company after the date
of this Agreement and (ii) would have been required or permitted to be set forth
or described in the Company Disclosure Schedule had such matter existed or such
information been known to the Company as of the date of this Agreement.  The
Company’s representations and warranties in Article III of this Agreement shall
be deemed to include such supplemental disclosure as of the date of this
Agreement and thereafter, including the Closing Date; provided, however, that
any matters reflected in one or more of any such supplemental disclosures may be
considered for purposes of determining whether the condition contained in
Section 6.2(e) has been satisfied.  Notwithstanding the foregoing or any
provision of this Agreement to the contrary, no information included in any
supplemental disclosure as to which the Company had Knowledge as of the date of
this Agreement or that seeks to correct any error or omission to the Company
Disclosure Schedule relating to the period on or prior to the date of this
Agreement shall be considered to have been disclosed for purposes of determining
whether Parent may seek indemnification under Section 7.2(a) and the Company
Disclosure Schedule shall not be deemed to include or reflect any such
supplemental disclosure.

Section 5.17           Change of Control Payment.  Parent agrees that it will,
or will cause the Company to, discharge the obligations of the Company and the
Company Subsidiaries with respect to the Change of Control Payment required
pursuant to the 12¼% Notes Indenture and the 11⅞% Notes Indenture.

Section 5.18           Company Stockholder Approval.  No later than 5:00 pm.
(Eastern time) on September 14, 2007, unless the Voting Agreement is terminated
pursuant to the terms thereof, the Company shall obtain an executed action by
written consent constituting the Company Stockholder Approval and shall provide
a copy of such written consent to Parent.

Section 5.19           Retention Bonuses.  The Company shall be permitted to pay
retention bonuses to certain non-executive employees of the Company pursuant to
a retention

44


--------------------------------------------------------------------------------


bonus program to be developed by the Company prior to the Closing Date (the
“Retention Bonus Program”), which shall provide for fifty percent of each bonus
award thereunder to be paid immediately prior to the Closing to award recipients
employed by the Company at such time and fifty percent of each bonus award to be
paid on the six month anniversary of the Closing Date to award recipients who
remain employed by the Company at such time.  The aggregate amount of retention
bonuses under the Retention Bonus Program shall not exceed $400,000.  The
Company shall consider the input of Parent into the design and terms of the
Retention Bonus Program, in light of the Retention Bonus Program’s purposes, it
being understood and agreed that Parent’s right to provide input shall not
constitute a right to approve the final terms of the Retention Bonus Program as
decided by the Company.

ARTICLE VI

CONDITIONS TO CLOSING

Section 6.1             Mutual Conditions.  The respective obligations of
Parent, Merger Sub and the Company to effect the Merger are subject to the
satisfaction or waiver, at or before the Closing, of each of the following
conditions:

(a)           No Legal Prohibition, etc.  There shall not be in effect any
decree, judgment, preliminary or permanent injunction or other order or Law
issued by any Governmental Authority of competent jurisdiction that prohibits or
enjoins the consummation of the Merger or the other transactions contemplated
hereby; provided that the parties shall use commercially reasonable efforts to
cause any such decree, judgment, injunction or order to be vacated or lifted.

(b)           HSR Act Waiting Period.  The waiting period, and any extensions
thereof, applicable to the Merger and the other transactions contemplated hereby
under the HSR Act shall have expired or been terminated.

(c)           Government Approvals.  All of the approvals of the Governmental
Authorities listed in Section 6.1 of the Company Disclosure Schedule shall have
been obtained.

(d)           Stockholder Approval.  The Company Stockholder Approval shall have
been obtained.

Section 6.2             Conditions to the Obligations of Parent and Merger Sub
to Effect the Merger.  The obligations of Parent and Merger Sub to effect the
Merger are further subject to the satisfaction or waiver, at or before the
Closing, of each of the following conditions:

(a)           Truth of Representations and Warranties.  The representations and
warranties of the Company set forth in this Agreement and in any certificate
delivered by the Company pursuant hereto (disregarding any Company Material
Adverse Effect or materiality qualifiers therein) shall be true and correct in
all respects, on and as of the date hereof and on and as of the Closing Date as
though made on and as of the Closing Date (except to the extent any such
representation and warranty speaks as of a specific date, in which event such
representation and warranty shall be true and correct as of such specific date),
except where the failure of such representations and warranties in the aggregate
to be true and correct has not had or resulted in and would not reasonably be
expected to have or result in a Company Material Adverse Effect.

45


--------------------------------------------------------------------------------


(b)           Performance of Agreements.  The Company shall have performed and
complied in all material respects with each agreement, covenant and obligation
required by this Agreement to be performed or complied with by the Company on or
prior to the Closing Date.

(c)           Officer’s Certificate.  Parent shall have received a certificate
of an executive officer of the Company that the conditions set forth in Section
6.2(a) and Section 6.2(b) have been satisfied.

(d)           No Threatened or Pending Litigation.  There shall not be
threatened or pending any action by any Governmental Authority seeking to
prohibit or impose any material limitations on Parent’s ownership of the Company
or the operation of all or a material portion of Parent’s or the Company’s or
any of their respective Subsidiaries’ businesses or assets, or to compel Parent
or the Company or any of their respective Subsidiaries to dispose of or hold
separate any material portion of the business or assets of Parent, the Company
or any of their respective Subsidiaries.

(e)           No Material Adverse Effect.  Since the date hereof, no event,
occurrence, fact, condition, change, development or effect shall have occurred
that, individually or in the aggregate, has had or resulted in or would
reasonably be expected to have or result in a Company Material Adverse Effect.

(f)            Consents.  All of the approvals, consents and licenses listed in
Section 6.2 of the Company Disclosure Schedule shall have been obtained in form
and substance reasonably satisfactory to Parent.

(g)           Stock Options and Warrant.  The Stock Options and the Warrant
shall have been cancelled, effective not later than the Effective Time, without
consideration having been paid in respect thereof.

(h)           Certified Resolutions.  Parent shall have received a certificate
of the Secretary or an Assistant Secretary of the Company, dated the Closing
Date, setting forth the resolutions adopted by the Company’s Board of Directors
authorizing of the execution and delivery of this Agreement and the consummation
of the Merger and the other transactions contemplated hereby, and certifying
that such resolutions have not been amended or rescinded and are in full force
and effect.

(i)            FIRPTA Certificate.  Parent shall have received a certificate,
dated as of the Closing Date, under Section 1445(b)(3) of the Code, complying
with applicable Treasury Regulations, certifying that the Company is not and has
not been a United States real property holding corporation (as defined in
Section 897(c)(2) of the Code).

(j)            Incentive Structure.  JPMP shall have caused its ownership
interests in the Company to be contributed to a newly-formed limited liability
company and the management incentive structure set forth on the term sheet
attached hereto as Exhibit 6.2(j) shall have been implemented in all material
respects.

Section 6.3             Conditions to the Obligations of Company to Effect the
Merger.  The obligations of the Company to effect the Merger are further subject
to the satisfaction or waiver, at or before the Closing, of each of the
following conditions:

46


--------------------------------------------------------------------------------


(a)           Truth of Representations and Warranties.  The representations and
warranties of Parent and the Merger Sub set forth in this Agreement and in any
certificate delivered by Parent or Merger Sub pursuant hereto (disregarding any
materiality qualifiers therein) shall be true and correct in all respects, on
and as of the date hereof and on and as of the Closing Date as though made on
and as of the Closing Date (except to the extent any such representation and
warranty speaks as of a specific date, in which event such representation and
warranty shall be true and correct as of such specific date), except where the
failure of such representations and warranties in the aggregate to be true and
correct has not had or resulted in a material adverse effect on the ability of
Parent and Merger Sub to perform its obligations under this Agreement or to
consummate the Merger and the other transactions contemplated hereby.

(b)           Performance of Agreements.  Parent shall have performed and
complied in all material respects with each agreement, covenant and obligation
required by this Agreement to be performed or complied with by Parent and Merger
Sub on or prior to the Closing Date.

(c)           Officer’s Certificate.  The Company shall have received a
certificate of an executive officer of Parent that the conditions set forth in
Section 6.3(a) and Section 6.3(b) have been satisfied.

ARTICLE VII

SURVIVAL AND INDEMNIFICATION

Section 7.1             Survival of Representations, Warranties and Covenants. 
The representations and warranties of the parties contained in this Agreement
shall survive the Closing until March 31, 2009; provided, however, that
notwithstanding the foregoing, the representations and warranties of the Company
set forth in Section 3.16 (Taxes) shall survive the Closing until March 31,
2010.  All covenants and agreements contained in this Agreement which are to
have effect or be performed prior to the Closing shall survive the Closing until
March 31, 2009 and all covenants and agreements contained in this Agreement
which are to have effect or be performed after the Closing shall survive the
Closing in accordance with their terms; provided, however, that notwithstanding
the foregoing, the covenants set forth in Section 5.1(l) and Article VIII shall
survive the Closing until March 31, 2010.  Any right of indemnification pursuant
to this Article VII with respect to a claimed breach of a representation,
warranty or covenant shall expire at the date of termination of the survival
period for such representation, warranty or covenant claimed to be breached (the
“Termination Date”), unless on or prior to the Termination Date a written claim
for indemnification has been made to the Stockholders’ Representative or Parent,
as the case may be.  Provided that an indemnification claim is timely made, it
may continue to be asserted beyond the Termination Date of the representation
and warranty to which such claim relates until the final disposition of such
claim.

Section 7.2             Indemnification of Parent Indemnified Parties.

(a)           From and after the Closing, Parent and its Affiliates (including
the Surviving Corporation) and their respective directors, officers, employees,
agents and representatives and their successors and assigns (collectively, the
“Parent Indemnified Parties”), as the case may be, shall be indemnified,
protected, defended and held harmless from and against all liabilities, demands,
claims, actions or causes of action, assessments, losses, damages, Taxes, costs
and expenses (including interest, penalties and attorneys’ fees, disbursements
and expenses)

47


--------------------------------------------------------------------------------


(collectively, “Damages”) asserted against, resulting to, imposed upon or
incurred by any Parent Indemnified Party, directly or indirectly (whether in
respect of Third Party Claims (as defined in Section 7.4 below) or claims
between the parties hereto), arising out of or relating to any of the
following:  (i) a breach of any representation or warranty of the Company set
forth in this Agreement (other than representations in Section 3.16 relating to
Taxes which are addressed under clause (iii) of this Section 7.2(a)) or in any
certificate delivered pursuant to this Agreement, (ii) a breach of any covenant,
agreement or other obligation of the Company contained in this Agreement (other
than covenants with respect to Taxes which are addressed under clause (iii) of
this Section 7.2(a)), (iii) (A) Taxes of the Company and the Company
Subsidiaries with respect to any Pre-Closing Period (as defined in Section 8.1
below) (including Taxes imposed by U.S. Treasury Regulation Section 1.1502-6 or
any comparable provision of state, local or foreign law as a result of the
Company or any Company Subsidiaries being included in an affiliated group that
files consolidated or combined returns), (B) with respect to any Straddle Period
(as defined in Section 8.1 below), Taxes imposed on or required to be withheld
by the Company or any of the Company Subsidiaries which are allocable to the
portion of such taxable year or period ending on the Closing Date, and (C) any
Damages resulting from or attributable to a breach of any representation,
warranty or covenant contained in Section 3.16, Section 5.1(l) or Article VIII,
(iv) matters set forth in Section 7.2 of the Company Disclosure Schedule and (v)
claims brought by any holder of Company equity securities or Stock Options in
connection with the Merger and the other transactions contemplated by this
Agreement (including claims, if any, with respect to appraisal rights under
Section 262 of the DGCL); provided, however, that, notwithstanding anything to
the contrary herein, in no event will the aggregate indemnification obligation
under this Section 7.2 exceed the Contingent Consideration and, with respect to
claims for indemnification made by a Parent Indemnified Party under Section
7.2(a)(iii) after March 31, 2009, the aggregate indemnification obligation under
this Section 7.2 shall not exceed the Escrow Amount; and provided, further that
(A) no claims for indemnification may be made by a Parent Indemnified Party
under Section 7.2(a)(i) and (iv) unless and until the aggregate amount of such
Damages for which the Parent Indemnified Parties are entitled to indemnity under
the terms hereof exceeds $1,500,000 (the “Indemnity Basket”) and (B) no claims
for indemnification may be made by a Parent Indemnified Party under Section
7.2(a)(iii) unless and until the aggregate amount of such Damages for which the
Parent Indemnified Parties are entitled to indemnity under the terms hereof
exceeds $400,000 (the “Tax Basket”).  In the event the aggregate amount of the
Damages sustained by the Parent Indemnified Parties under Section 7.2(a)(i) and
(iv) exceeds the Indemnity Basket, the indemnification obligations hereunder
shall apply only to those Damages sustained by the Parent Indemnified Parties in
excess of the Indemnity Basket.  In the event the aggregate amount of the
Damages sustained by the Parent Indemnified Parties under Section 7.2(a)(iii)
exceeds the Tax Basket, the indemnification obligations hereunder shall apply
only to those Damages sustained by the Parent Indemnified Parties in excess of
the Tax Basket.  Notwithstanding the foregoing, the Indemnity Basket shall not
apply to Damages resulting from breaches by the Company with respect to the
representations and warranties set forth in Section 3.2 and Section 3.5 of this
Agreement, for all of which Damages the Parent Indemnified Parties shall be
indemnified hereunder whether or not the Basket has been exceeded.  For the
avoidance of doubt, the Indemnity Basket shall not apply to Damages for which
Parent Indemnified Parties are entitled to indemnification under Section
7.2(a)(ii), (iii) (subject to the Tax Basket), or (v).

48


--------------------------------------------------------------------------------


(b)           If during any period prior to March 31, 2010, Parent determines,
acting in good faith, that applicable Law requires the Company to take a
position on a Tax Return that is not consistent with any of the representations
and warranties in Section 3.16(o), (p), (q) or (r) (the “NOL Reps”), Parent may,
at its own expense, have the Tax Arbitrator (as defined below) determine whether
a breach of the NOL Reps has occurred, and if so, the extent of such breach.  If
the Tax Arbitrator determines that a breach of the NOL Reps has occurred, the
Company shall be considered to have breached an NOL Rep for purposes of Section
7.2(a) and the Damages from such breach shall be the amount determined by the
Tax Arbitrator, subject to Section 7.2(c).  As used in this Agreement, “Tax
Arbitrator” shall mean a Tax lawyer at a nationally recognized accounting firm
or law firm appointed by mutual agreement of Parent and the Stockholders’
Representative.  Any presentation to the Tax Arbitrator shall be made by both
the Company and the Stockholders’ Representative, acting reasonably, on mutually
agreed terms.

(c)           For purposes of Section 7.2(a) and notwithstanding Section 7.2(b),
the Parent Indemnified Parties shall not be entitled to any indemnification for
breach of the representations and warranties in the NOL Reps unless, and solely
to the extent that, (i) prior to March 31, 2010 the Surviving Corporation
consummates one or more asset dispositions other than in the ordinary course of
business (the “Divestiture Transactions”), (ii) such Divestiture Transactions
generate taxable gain or income to the Surviving Corporation (not taking into
account, for purposes of such calculation, deductions or losses generated by the
Surviving Corporation from and after the Closing) and (iii) the net operating
losses related to the NOL Reps would have been utilized by the Surviving
Corporation or its Affiliates during tax periods (or portions thereof) prior to
March 31, 2010, in connection with such Divestiture Transactions (not taking
into account, for purposes of such calculation, deductions and losses generated
by the Surviving Corporation from and after the Closing).  The indemnifiable
amount shall be determined by the Tax Arbitrator and shall be (i) the actual tax
liability incurred by the Parent Indemnified Parties as a result of the breach
plus (ii) to the extent any such income or gain (or portion thereof) incurred
after the Closing Date, after reduction by the amount of the actual NOL
available as determined by the Tax Arbitrator, is actually offset by any losses
or deductions incurred after the Closing Date, the present value of the Tax
savings that would have been utilized with respect to such deductions or losses
incurred after the Closing Date if there had not been a breach of the NOL Reps
(such amount discounted from the taxable period in which it is reasonably
anticipated that the Surviving Company will have sufficient net income to fully
utilize such deductions or losses, as determined by the Tax Arbitrator after
presentations by Parent and the Stockholder’s Representative).

(d)           For the avoidance of doubt, the sole source of indemnification of
the Parent Indemnified Parties pursuant to this Agreement shall be the
Contingent Consideration, if any (and subject to the other limitations set forth
herein), and no Parent Indemnified Party shall have a direct right of
indemnification against any Seller Indemnified Party hereunder.

Section 7.3             Indemnification of Seller Indemnified Parties.  From and
after the Closing, the former stockholders of the Company (in proportion to
their percentage interest in the Merger Consideration) and their respective
Affiliates and their respective directors, officers, employees, agents and
representatives and their successors and assigns (collectively, the “Seller
Indemnified Parties”), as the case may be, shall be indemnified, protected,
defended and held harmless by Parent from and against all Damages asserted
against, resulting to, imposed upon or

49


--------------------------------------------------------------------------------


incurred by any Seller Indemnified Party, directly or indirectly (whether in
respect of Third Party Claims or claims between the parties hereto), arising out
of or relating to any of the following:  (i) a breach of any representation or
warranty of Parent and Merger Sub set forth in this Agreement or in any
certificate delivered pursuant to this Agreement and (ii) a breach of any
covenant, agreement or other obligation of Parent and Merger Sub contained in
this Agreement; provided, however, that in no event will the aggregate
indemnification obligation under this Section 7.3 exceed the lesser of (x) the
amount of the Contingent Consideration and (y) $10,000,000, except that, with
respect to any breach of Parent’s obligation to pay the Contingent Cash Amount
pursuant to Article II and Parent’s covenants in Section 2.2(h) regarding the
operation of the Surviving Corporation during the Earn-Out Period, in no event
will the aggregate indemnification obligation exceed (x) $35,000,000 minus
(y) the sum of (A) any amounts paid to or on behalf of Parent Indemnified
Parties in connection with undisputed and/or resolved claims for indemnification
pursuant to Article VII of this Agreement, (B) Parent’s good faith estimate of
the dollar amount of any unresolved claims for indemnification actually made by
Parent Indemnified Parties pursuant to Article VII of this Agreement and (C) the
Contingent Cash Amount previously paid by Parent; and provided, further that no
claims for indemnification may be made by a Seller Indemnified Party under
Section 7.3(i) unless and until the aggregate amount of such Damages for which
the Seller Indemnified Parties are entitled to indemnity under the terms hereof
exceeds $400,000 (the “Parent Basket”).  In the event the aggregate amount of
the Damages sustained by the Seller Indemnified Parties under Section 7.3(i)
exceeds the Parent Basket, the indemnification obligations hereunder shall apply
only to those Damages sustained by the Seller Indemnified Parties in excess of
the Parent Basket.  Notwithstanding the foregoing, the Parent Basket shall not
apply to Damages resulting from breaches by Parent and Merger Sub with respect
to the representations and warranties set forth in Section 4.2 of this
Agreement, for all of which Damages the Seller Indemnified Parties shall be
indemnified hereunder whether or not the Parent Basket has been exceeded.  For
the avoidance of doubt, the Parent Basket shall not apply to Damages for which
Seller Indemnified Parties are entitled to indemnification under Section
7.3(ii).

Section 7.4             Third Party Claims.  Promptly upon the receipt by a
Parent Indemnified Party or a Seller Indemnified Party, as applicable (the
“Indemnified Party”), of any notice of the commencement of any action or Tax
Proceeding brought by a Person not a party hereto (a “Third Party Claim”), such
Parent Indemnified Party shall give notice of such Third Party Claim to the
Stockholders’ Representative (and, if after March 31, 2009, to the Escrow
Agent), and such Seller Indemnified Party shall give notice of such Third Party
Claim to Parent, as applicable (such party receiving such notice, the
“Indemnifying Party”), but the failure to give such notice shall not relieve the
indemnification obligation under this Article VII, except to the extent such
Indemnifying Party is actually and materially prejudiced thereby.  If an
Indemnified Party gives such notice, the Indemnifying Party, upon giving notice
to such Indemnified Party, will be entitled to assume the defense of such Third
Party Claim with counsel reasonably satisfactory to the Indemnified Party at the
Indemnifying Party’s sole cost and expense and the Indemnifying Party will be
entitled to prosecute, appeal, negotiate, resolve, settle, compromise, arbitrate
or otherwise pursue such Third Party Claim, in whole or in part, subject to and
in accordance with the provisions of this Agreement.  If the Indemnifying Party
exercises its rights to assume the defense of such Third Party Claim, the
Indemnifying Party shall have no obligation to indemnify or pay for or reimburse
any Indemnified Party for any attorneys’ fees or

50


--------------------------------------------------------------------------------


expenses incurred by the Indemnified Party after the assumption of the defense
of such Third Party Claim; provided, however, that the reasonable fees and
expenses of one counsel to the Indemnified Party will be indemnifiable hereunder
if, in the reasonable view of counsel to the Indemnified Party, (i) a conflict
of interest exists between the Indemnifying Party and any Indemnified Party or
(ii) there may be legal defenses available to the Indemnified Party which are
different from or additional to those available to the Indemnifying Party.  The
Parent Indemnified Party shall be permitted to participate in the defense of any
Third Party Claim relating to Taxes.  The Indemnifying Party agrees that it will
not, without the prior written consent of the Indemnified Party, settle,
compromise or consent to the entry of any judgment in any pending or threatened
Third Party Claim relating to matters contemplated hereby if any Indemnified
Party is a party thereto or has been threatened to be made a party thereto
unless such settlement, compromise or consent includes an unconditional release
of each such Indemnified Party from all Liability arising or that may arise out
of such Third Party Claim and provides solely for monetary relief satisfied or
to be satisfied by the Indemnifying Party.  If the Indemnifying Party does not
exercise such right to assume the defense within ten days of its receipt of
notice of a Third Party Claim, the Indemnified Party may assume the defense
thereof by counsel of the Indemnified Party’s choosing and if the Indemnified
Party is determined to be entitled to indemnification with respect to such Third
Party Claim the Indemnified Party will be permitted, subject to the limitations
set forth in this Article VII, to recover all Damages incurred or sustained as a
result of such Third Party Claim.  Notwithstanding the foregoing, no Third Party
Claim relating to Taxes may be settled, compromised or otherwise resolved
without the consent of the Surviving Corporation to the extent that such
settlement, compromise or other resolution would adversely affect the Parent or
its Subsidiaries, including the Surviving Corporation.  There will be no
indemnification liability for any Damages in connection with any settlement of
any Third Party Claim by the Indemnified Party without the Indemnifying Party’s
prior written consent (which shall not be unreasonably withheld, delayed or
conditioned).

Section 7.5             Other Indemnification Procedures.

(a)           In the event any Indemnified Party should have an indemnification
claim under this Article VII that does not involve a Third Party Claim, the
Indemnified Party shall deliver notice of such claim (a “Pending Claim”) to the
Indemnifying Party promptly following the Indemnified Party becoming aware of
the same.  The failure by any Indemnified Party to so notify the Indemnifying
Party shall not relieve the indemnification obligation under this Article VII,
except to the extent that the Indemnifying Party has been actually and
materially prejudiced by such failure.

(b)           The Indemnifying Party shall have 30 calendar days after delivery
to the Indemnifying Party of a notice of a Pending Claim (the “Pending Claim
Review Period”) in which to notify the Indemnified Party in writing (the
“Pending Claim Objection Notice”) of any good faith disagreement regarding the
right to indemnification thereof, setting forth in reasonable detail the
Indemnifying Party’s objections.  If the Indemnifying Party does not deliver a
Pending Claim Objection Notice within the Pending Claim Review Period, the
Indemnifying Party shall be deemed to agree in all respects with the claim for
indemnification.

(c)           If a Pending Claim Objection Notice is properly and timely
delivered, Parent and the Stockholders’ Representative shall use good faith
efforts to resolve their

51


--------------------------------------------------------------------------------


differences with respect to the Pending Claim within 30 calendar days after the
Indemnifying Party’s receipt of the Pending Claim Objection Notice.  Any
differences with respect to the Pending Claim not resolved by Parent and the
Stockholders’ Representative within such 30-day period shall be resolved by
litigation in the Court of Chancery of the State of Delaware or any court of the
United States located in the State of Delaware.

Section 7.6             Punitive Damages.  Notwithstanding any other provision
of this Agreement, in no event shall an Indemnified Party be indemnified for
punitive, exemplary, special or consequential damages, regardless of the form of
action through which such damages are sought, unless such damages are recovered
by a third party in a Third Party Claim.

Section 7.7             No Duplications.  Any liability for indemnification
hereunder shall be determined without duplication of recovery by reason of the
state of facts giving rise to such liability constituting a breach of more than
one representation, warranty, covenant or agreement.

Section 7.8             Tax Benefits.  All indemnity payments hereunder shall be
net of all Tax benefits actually realized (through a reduction in current Tax
liability) prior to March 31, 2010 by the Indemnified Party with respect to the
events that cause such payments to become due. To the extent that the receipt of
an indemnity payment hereunder causes the Indemnified Party to realize taxable
income, the indemnity payment by the Indemnifying Party shall be increased to
the extent necessary to yield to the Indemnified Party the amount payable to the
Indemnified Party under the preceding sentence (after taking into account the
Indemnified Party’s current or future Tax cost from the receipt of such
payment).

Section 7.9             Exclusive Remedy.  From and after the Effective Time,
the rights and remedies under this Article VII shall be exclusive and in lieu of
any and all other rights and remedies that the Indemnified Parties may have for
monetary relief with respect to breaches of representatives, warranties,
covenants and agreements set forth in this Agreement; provided, however, that
such limitation on the rights and remedies of any Indemnified Party shall not
limit any recourse or remedy that may be available to them at law or in equity
against any party for intentional fraud.

ARTICLE VIII

TAX MATTERS

Section 8.1             Preparation and Filing of Tax Returns and Payment of
Taxes.

(a)           Parent shall prepare or cause to be prepared and file or cause to
be filed all Tax Returns for the Company and the Company Subsidiaries for any
taxable period ending on or before the Closing Date (“Pre-Closing Period”) that
are due after the Closing Date and for any taxable period beginning on or before
and ending after the Closing Date (“Straddle Period”).  An amount equal to the
Taxes shown as due and payable on such Tax Return to the extent such Taxes are
due with respect to the Tax liability of the Company for taxable periods ending
on or before the Closing Date and the portion of any Straddle Period ending on
the Closing Date shall be deducted when calculating the Contingent Cash Amount. 
In the case of any Straddle Period, (i) Taxes that are not based on income or
receipts (e.g., property taxes) shall be apportioned between the Pre-Closing
Period and the Post-Closing Period (as defined in this Section 8.2) on a

52


--------------------------------------------------------------------------------


daily pro-rata basis, and (ii) all Taxes other than Taxes described in Section
8.1(i) shall be apportioned between the Pre-Closing Period and the Post-Closing
Period on a closing of the books basis as if such taxable period ended as of the
close of business on the Closing Date.  “Post-Closing Period” means any taxable
period beginning after the Closing Date.

(b)           Any material Tax Return for a Pre-Closing Period or for a Straddle
Period shall be submitted to the Stockholders’ Representative (including
supporting documentation) at least twenty-one (21) days prior to the due date
(including extensions) of such Tax Return.  If the Stockholders’ Representative
objects to any item on any such Tax Return, it shall, within ten (10) days after
delivery of such Tax Return, notify Parent in writing that it so objects.  If a
notice of objection shall be duly delivered, Parent and the Stockholders’
Representative shall negotiate in good faith and use their best efforts to
resolve such items.  If Parent and the Stockholders’ Representative are unable
to reach such agreement within five (5) days after receipt by Parent of such
notice, the disputed items shall be resolved by a final determination of the
Accountants; provided, however, that if the dispute is not resolved by the due
date of such Tax Return (taking into account any extension of time within which
to file), Parent shall file the Tax Return, as originally prepared by Parent, to
the relevant Tax Authority and if necessary, an amended return shall be filed
after the final determination of the Accountants.

Section 8.2             Cooperation.  Parent and the Stockholders’
Representative shall cooperate fully, as and to the extent reasonably requested
by the other party, in connection with the filing of Tax Returns and any audit,
examination, litigation or other proceeding with respect to Taxes.  Such
cooperation shall include the retention and (upon the other party’s request) the
provision of records and information which are reasonably relevant to any such
audit, litigation or other proceeding and making employees available on a
mutually convenient basis to provide additional information and explanation of
any material provided hereunder.

Section 8.3             Purchaser Tax Covenants.

(a)           Parent shall not (and shall not cause or permit the Company or any
Company Subsidiary), to make or change any material Tax election, amend any Tax
Return, agree to the waiver or extension of the statute of limitations relating
to any Tax of the Company or any Company Subsidiary, take any Tax position on
any Tax Return, or compromise or settle any Tax liability, in each case if such
action could have the effect of materially increasing the Tax liability or
materially decreasing any Tax asset of the Company or any Company Subsidiary in
respect of any Pre-Closing Period without the prior consent of Stockholders’
Representative, which consent shall not be unreasonably withheld.  If Parent
breaches the foregoing covenant, the Stockholders shall not be liable for any
Taxes that are a direct or indirect result of such breach.

(b)           Parent shall promptly pay Stockholders’ Representative all refunds
of Taxes and interest thereon received by, or credited against the Tax liability
of Parent, any Affiliate of Parent or the Company or any Company Subsidiary
attributable to Taxes actually paid or borne by any Stockholder, the Company,
any Company Subsidiary or any Affiliate of the Company with respect to any
Pre-Closing Period; provided, however, that any erroneous refund shall be
promptly repaid to Parent.  For the avoidance of doubt, a refund of Taxes for
which Parent is entitled to indemnification under Article VII shall not be
attributable to Taxes paid by

53


--------------------------------------------------------------------------------


any Stockholder, the Company or any Company Subsidiary with respect to any
Pre-Closing Period to the extent that such Taxes do not exceed the Tax Basket or
to the extent that such refunds were for Taxes that were in excess of the
Contingent Consideration or the Escrow Amount, and for the avoidance of doubt,
to the extent that such refunds of Taxes were for amounts subject to the Tax
Basket, for purposes of computing the aggregate amount of Damages sustained by
the Parent Indemnified Parties in the Tax Basket, the Damages shall be
correspondingly reduced for such Tax refund amounts.

Section 8.4             Purchase Price Adjustment.  Unless otherwise required by
Law, the Parties agree to treat any indemnity payments made under this Agreement
as an adjustment to the purchase price for all Tax purposes.

ARTICLE IX

TERMINATION

Section 9.1             Termination.  This Agreement may be terminated and the
Merger may be abandoned at any time prior to the Effective Time as follows:

(a)           by mutual written consent of the Company and Parent;

(b)           by the Company or Parent, if the Merger shall not have been
consummated on or before February 29, 2008; provided that if, as of such date,
(i) any of the approvals of the Governmental Authorities listed in Section 6.1
of the Company Disclosure Schedule shall not have been obtained and (ii) all
other conditions to the consummation of the transactions contemplated by this
Agreement are satisfied or then capable of being satisfied, then either Parent
or the Company may elect to extend such date to March 31, 2008; provided,
further, that the right to terminate this Agreement under this Section 9.1(b)
and the right to elect to extend such date shall not be available to any party
whose failure to fulfill any obligation under this Agreement has been the cause
of, or resulted in, the failure of the Merger to be consummated by such date;

(c)           by the Company or Parent, if any Governmental Authority of
competent jurisdiction shall have issued an order, decree or ruling or taken
other action restraining, enjoining or otherwise prohibiting the Merger and such
order, decree, ruling or other action shall have become final and nonappealable;

(d)           by Parent, if there shall have been a breach in any material
respect of any of the covenants or agreements on the part of the Company set
forth in this Agreement or a breach of any of the representations and warranties
of the Company that would cause the conditions precedent set forth in Section
6.2(a) not to be satisfied, in each case which has not been cured within 30 days
after receipt of written notice of such breach;

(e)           by the Company, if there shall have been a breach in any material
respect of any of the covenants or agreements on the part of Parent or Merger
Sub set forth in this Agreement or a breach of any of the representations and
warranties of Parent and Merger Sub that would cause the conditions precedent
set forth in Section 6.3(a) not to be satisfied, in each case which has not been
cured within 30 days after receipt of written notice of such breach;

(f)            By Parent, if the Company Stockholder Approval has not been
obtained by 5:00 p.m. (Eastern time) on September 14, 2007;

54


--------------------------------------------------------------------------------


(g)           By Parent, if the Company shall have materially breached any of
the provisions of Section 5.2 and such breach has not been cured within 48 hours
after receipt of written notice of such breach; and

(h)           By the Company, at any time prior to obtaining the Company
Stockholder Approval, to accept and enter into a binding agreement with respect
to a Superior Proposal; provided that (i) at least five days prior to
terminating this Agreement pursuant to this Section 9.1(h) the Company has
provided Parent with written notice advising Parent that the board of directors
of the Company has received a Superior Proposal that it intends to accept,
specifying the material terms and conditions of such Superior Proposal and
identifying the Person making such Superior Proposal and (ii) the Company shall,
and shall have caused its financial and legal advisors to, negotiate in good
faith with Parent during such five day period to make adjustments in the terms
of a revised Agreement between the Company and Parent that are equal or superior
to the terms of such Superior Proposal; provided, further, that simultaneously
with any termination of this Agreement pursuant to this Section 9.1(h), the
Company shall pay to Parent the Termination Fee (as defined in Section 9.2 
below); and provided, further, that the Company may not terminate this Agreement
pursuant to this Section 9.1(h) if it has materially breached any of the
provisions of Section 5.2.

Section 9.2             Effect of Termination.

(a)           In the event of termination of this Agreement pursuant to Section
9.1, this Agreement (other than Section 5.4(c), Section 5.13, this Section 9.2
and Article X) shall become void and of no effect with no liability on the part
of any party hereto (or any of its Affiliates or representatives); provided,
however, that no such termination shall relieve any party hereto from any
Liability for damages resulting from fraud or any willful and intentional breach
of this Agreement.

(b)           In the event that (i) (x) after the date of this Agreement, a
Takeover Proposal shall have been made to the Company, (y) this Agreement is
terminated by Parent pursuant to Section 9.1(g), and (z) within nine months
after such termination, the Company enters into a definitive agreement to
consummate a Takeover Proposal or consummates a Takeover Proposal (solely for
purposes of this Section 9.2(b) (i) (z), the term Takeover Proposal shall have
the meaning set forth in the definition of Takeover Proposal contained in
Section 5.2(c) except that all references to “15%” shall be deemed references to
“50%”); (ii) this Agreement is terminated by Parent pursuant to Section 9.1(f);
or (iii) this Agreement is terminated by the Company pursuant to Section 9.1(h),
then the Company shall pay Parent a fee equal to $10,000,000 ( the “Termination
Fee”) by wire transfer of same-day funds on the date of termination of this
Agreement (except that in the case of termination described in clause (i) above,
the Company shall pay Parent the Termination Fee on the date of consummation of
such transaction).

(c)           The Company acknowledges that the agreements contained in Section
9.2(b) are an integral part of the transactions contemplated by this Agreement,
and that, without these agreements, Parent would not enter into this Agreement;
accordingly, if the Company fails promptly to pay the amount due pursuant to
Section 9.2(b) and, to obtain such payment, Parent commences a suit which
results in a judgment against the Company for the amount due pursuant to Section
9.2(b), the Company shall pay Parent its out-of-pocket costs and expenses
(including attorneys’ fees and expenses) in connection with such suit.

55


--------------------------------------------------------------------------------


ARTICLE X         

MISCELLANEOUS PROVISIONS

Section 10.1           Stockholders’ Representative.

(a)           In the event the Merger is approved, effective upon such vote, and
without any further action by the Company or any of the Company’s stockholders
(the “Stockholders”), the Company hereby appoints JPMP as the Stockholders’
Representative (the “Stockholders’ Representative”) for each of the Stockholders
(except such Stockholders, if any, who do not vote in favor of the Merger), as
each of such Stockholder’s agent, to act in each of such Stockholder’s name,
place and stead, as such Stockholder’s attorney-in-fact, to execute and deliver
all documents necessary or desirable to carry out the intent of this Agreement
and any other documents and agreements contemplated by this Agreement with
respect to such Stockholders (including any amendments or waivers of this
Agreement and such other documents and agreements), to make all elections or
decisions contemplated by this Agreement and any other agreements contemplated
by this Agreement including, the initiation or defense of claims for
indemnification or other litigation or proceedings, to give and receive on
behalf of such Stockholders any and all notices from or to any such Stockholder
or Stockholders hereunder and to engage such third parties and obtain such
insurance and other similar coverage on behalf of such Stockholders (including
the execution of agreements on behalf of the Stockholders in connection
therewith) as the Stockholders’ Representative determines to be appropriate and
in the best interests of such Stockholders, and does hereby give and grant unto
the Stockholders’ Representative the power and authority to do and perform each
such act and thing whatsoever, that such Stockholders may or are required to do
pursuant to this Agreement and all other documents and agreements executed and
delivered by such Stockholders in connection with this Agreement, and to amend,
modify or supplement any of the foregoing in each such Stockholders’ name, place
and stead, as if such Stockholder had personally done such act, and JPMP as
Stockholders’ Representative hereby accepts such appointment.  Any proceeds
received by the Stockholders’ Representative from Parent or the Surviving
Corporation on behalf of such Stockholders shall be turned over to such
Stockholders as promptly as practicable by the Stockholders’ Representative, in
accordance with the terms and provisions of this Agreement.  The death,
incapacity, dissolution, liquidation, insolvency or bankruptcy of any such
Stockholder shall not terminate such appointment or the authority and agency of
the Stockholders’ Representative.  The power-of-attorney granted in this Section
10.1 is coupled with an interest and is irrevocable.  Parent and the Surviving
Corporation may conclusively rely upon, without independent verification or
investigation, all decisions made by the Stockholders’ Representative on behalf
of the Stockholders that approve the Merger in connection with this Agreement.

(b)           The Stockholders’ Representative shall not be liable for any act
done or omitted under this Agreement in its capacity as Stockholders’
Representative.  The Stockholders’ Representative shall be entitled to rely, and
shall be fully protected in relying, upon any statements furnished to it by any
person or any other evidence deemed by the Stockholders’ Representative to be
reliable, and the Stockholders’ Representative shall be entitled to act on the
advice of counsel selected by it.  The Stockholders’ Representative shall be
fully justified in failing or refusing to take any action under this Agreement
or any related document or agreement unless it shall have received such advice
or concurrence of such Stockholders as it deems

56


--------------------------------------------------------------------------------


appropriate or it shall have been expressly indemnified to its satisfaction by
the Stockholders appointing it, severally according to their respective
ownership percentages, against any and all liability and expense that the
Stockholders’ Representative may incur by reason of taking or continuing to take
any such action.

(c)           The Stockholders’ Representative shall be entitled to retain
counsel and to incur such expenses as the Stockholders’ Representative deems to
be necessary or appropriate in connection with its performance of its
obligations under this Agreement (including engaging an affiliated or third
party trust or escrow service to assist in the administrative tasks required to
be performed by the Stockholders’ Representative hereunder), and all such fees
and expenses (including reasonable attorneys’ fees and expenses and reasonable
fees and expenses of any trust or escrow service) incurred by the Stockholders’
Representative shall be borne by such Stockholders pro rata according to their
respective ownership percentages.

(d)           By approving this Agreement, the Stockholders hereby agree to
indemnify the Stockholders’ Representative (in its capacity as such) and its
agents and other representatives ratably according to their respective ownership
percentages, and to hold the Stockholders’ Representative (in its capacity as
such) and its agents and other representatives harmless from, any and all Losses
of whatever kind which may at any time be imposed upon, incurred by or asserted
against the Stockholders’ Representative and its agents and other
representatives in such capacity in any way relating to or arising out of its
action or failures to take action pursuant to this Agreement or any related
document or agreement or in connection herewith or therewith in such capacity. 
The agreements in this Section 10.1 shall survive termination of this Agreement.

(e)           JPMP shall be the initial Stockholders’ Representative and shall
serve as the Stockholders’ Representative until its resignation. Upon the
resignation of JPMP, Stockholders representing a majority of the aggregate
ownership percentages of all Stockholders, shall select a new Stockholders’
Representative.  Each time a new Stockholders’ Representative is appointed
pursuant to this Agreement, such Person, as a condition precedent to the
effectiveness of such appointment, shall accept such position in writing.

Section 10.2           Representations and Warranties.  JPMP, for purposes of
Section 5.11 and 5.12 and Article X and in its capacity as the Stockholders’
Representative, hereby represents and warrants to Parent as of the date of this
Agreement and as of the Closing Date as follows:  (i) it is a limited
partnership duly organized, validly existing and in good standing under the laws
of Delaware, (ii) it has all necessary power and authority to execute and
deliver this Agreement and each other agreement, document, instrument,
certificate or notice contemplated by this Agreement to be executed by it in
connection with the transactions contemplated by this Agreement, to perform its
obligations hereunder and to consummate the transactions contemplated hereby;
(iii) the execution, delivery and performance by it of this Agreement and the
consummation of the transactions contemplated hereby have been duly and validly
authorized by its Board of Directors or other governing body and no other
proceedings on its part are necessary to authorize this Agreement or to
consummate the transactions contemplated hereby; and (iv) this Agreement has
been duly and validly executed and delivered by it and, assuming the due
authorization, execution and delivery thereof by the other parties hereto,
constitutes a legally valid and binding obligation of it, enforceable against it
in accordance with its terms, except as enforceability may be limited by
bankruptcy, insolvency, reorganization, moratorium and other similar laws
relating to or affecting creditors’ rights generally or by general equitable
principles.

57


--------------------------------------------------------------------------------


Section 10.3           Amendment; Waiver.  This Agreement may not be amended,
altered or modified except by written instrument executed by Parent and the
Company prior to the Effective Time or executed by Parent and the Stockholders’
Representative following the Effective Time.  Any waiver of rights hereunder
must be set forth in writing.  The failure by any party hereto to enforce at any
time any of the provisions of this Agreement shall in no way be construed to be
a waiver of any such provision nor in any way to affect the validity of this
Agreement or any part hereof or the right of such party thereafter to enforce
each and every such provision.  No waiver of any breach of or non-compliance
with this Agreement shall be held to be a waiver of any other or subsequent
breach or non-compliance.

Section 10.4           Entire Agreement.  This Agreement (including the Company
Disclosure Schedule and Exhibits), the Voting Agreement and the Confidentiality
Agreement constitute the entire agreement of the parties hereto with respect to
the subject matter hereof and supersede all prior agreements and understandings,
written and oral, among the parties with respect to the subject matter hereof.

Section 10.5           Knowledge Convention.  Whenever any statement herein or
in any Schedule, Exhibit, certificate or other document delivered to any party
pursuant to this Agreement is made “to [its] knowledge” or words of similar
intent or effect (including without limitation “Knowledge”) of any party or its
representative, the Person making such statement shall be accountable only for
those facts, circumstances or events, which as of the date the representation is
given, are actually known to the Person making such statement, which with
respect to the Company, means the persons identified in Section 10.5 of the
Company Disclosure Schedule, and with respect to Parent, means the knowledge of
its executive officers.

Section 10.6           Company Disclosure Schedule.  The inclusion of an item in
the Company Disclosure Schedule as an exception to a representation or warranty
shall not be deemed an admission by the Company that such item represents an
exception or material fact, event or circumstance or that such item is
reasonably likely to have a Company Material Adverse Effect.  The information
set forth in the Company Disclosure Schedule shall be organized to correspond to
the applicable sections and subsections of Article III, provided that any
information set forth in one section of the Company Disclosure Schedule shall be
deemed to be disclosed in such other sections of the Company Disclosure Schedule
where the relevance of such information is reasonably apparent, notwithstanding
the omission of a reference or cross-reference thereto.

Section 10.7           Interpretation.  In this Agreement, unless otherwise
expressly specified, the following rules of interpretation apply:

(a)           references to Articles, Sections, Company Disclosure Schedules and
Exhibits are references to articles, sections or sub-sections, schedules and
exhibits of this Agreement;

(b)           the section and other headings contained in this Agreement are for
reference purposes only and do not affect the meaning or interpretation of this
Agreement;

(c)           words importing the singular include the plural and vice versa;

(d)           references to the word “including” do not imply any limitation;

58


--------------------------------------------------------------------------------


(e)           the words “hereof,” “herein” and “hereunder” and words of similar
import, when used in this Agreement, refer to this Agreement as a whole and not
to any particular provision of this Agreement;

(f)            the words “date hereof” and words of similar import refer to
August 10, 2007;

(g)           references to “$” or “dollars” refer to U.S. dollars; and

(h)           nothing in any representation, warranty, covenant or condition in
this Agreement shall in any way limit or restrict the scope, applicability or
meaning of any other representation, warranty, covenant or condition set forth
in this Agreement, and each representation, warranty, covenant and condition in
this Agreement shall be given full, separate and independent effect.

Section 10.8           Severability.  Any term or provision of this Agreement
that is invalid or unenforceable in any jurisdiction shall, as to that
jurisdiction, be ineffective to the extent of such invalidity or
unenforceability without rendering invalid or unenforceable the remaining terms
and provisions of this Agreement or affecting the validity or enforceability of
any of the terms or provisions of this Agreement in any other jurisdiction.  If
any provision of this Agreement is so broad as to be unenforceable, the
provision shall be interpreted to be only so broad as is enforceable.

Section 10.9           Notices.  All notices and other communications hereunder
shall be in writing and shall be addressed as follows (or at such other address
for a party as shall be specified by like notice):

If to Parent or Merger Sub:

Novant Health, Inc.

2085 Frontis Plaza Blvd.

Winston-Salem, North Carolina 27103

Facsimile:  (336) 277-9440
Attention:  Lawrence U. McGee

 

With a copy to:

Skadden, Arps, Slate, Meagher & Flom LLP
1440 New York Avenue, N.W.
Washington, D.C. 20005
Facsimile: (202) 661-8280
Attention: Marc S. Gerber

If to the Company:

MQ Associates, Inc.

3480 Preston Ridge Road

Suite 600

Alpharetta, Georgia 30005

59


--------------------------------------------------------------------------------


Facsimile:  (678) 992-7538
Attention:  Todd Latz


With a copy to:

O’Melveny & Myers LLP
Times Square Tower
Seven Times Square
New York, New York 10036
Facsimile:  (212) 326-2061
Attention:  Gregory P. Patti, Jr.

If to JPMP or the Stockholders’ Representative:

J.P. Morgan Partners (BHCA), L.P.
c/o CCMP Capital
245 Park Avenue
16th Floor
New York, New York 10167
Facsimile:  (212) 599-3481
Attention:   Benjamin Edmands

With a copy to:

O’Melveny & Myers LLP
Times Square Tower
Seven Times Square
New York, New York 10036
Facsimile:  (212) 326-2061
Attention:  Gregory P. Patti, Jr.

All such notices or communications shall be deemed to have been delivered and
received:  (i) if delivered in person, on the day of such delivery, (ii) if by
facsimile, on the day on which such facsimile was sent, provided that receipt is
personally confirmed by telephone, or (iii) if by a recognized next day courier
service, on the first Business Day following the date of dispatch.  Each notice,
written communication, certificate, instrument and other document required to be
delivered under this Agreement shall be in the English language, except to the
extent that such notice, written communication, certificate, instrument and
other document is required by applicable Law to be in a language other than
English.

Section 10.10         Binding Effect; Persons Benefiting; No Assignment.  This
Agreement shall inure to the benefit of and be binding upon the parties hereto
and their respective successors and permitted assigns.  Nothing in this
Agreement is intended or shall be construed to confer upon any entity or person
other than the parties hereto and their respective successors and permitted
assigns any right, remedy or claim under or by reason of this Agreement or any
part hereof.  This Agreement may not be assigned by any of the parties hereto
without the prior written consent of the other parties hereto and any purported
assignment or

60


--------------------------------------------------------------------------------


other transfer without such consent shall be void and unenforceable, provided,
however, that without such prior consent, Parent shall have the right to assign
all or any part of its right, title, interest or obligations hereunder to any
wholly-owned Subsidiary of Parent or to any Person that may hereafter acquire
one or more Facilities, provided in each case that Parent remains liable for its
obligations hereunder notwithstanding a permitted assignment.

Section 10.11         Counterparts.  This Agreement may be executed in two or
more counterparts, each of which shall be deemed an original, but all of which
taken together shall constitute one and the same agreement, it being understood
that all of the parties need not sign the same counterpart.

Section 10.12         Governing Law.  THIS AGREEMENT, THE LEGAL RELATIONS
BETWEEN THE PARTIES AND THE ADJUDICATION AND THE ENFORCEMENT THEREOF, SHALL BE
GOVERNED BY AND INTERPRETED AND CONSTRUED IN ACCORDANCE WITH THE SUBSTANTIVE
LAWS OF THE STATE OF DELAWARE APPLICABLE TO AGREEMENTS MADE AND TO BE PERFORMED
WHOLLY WITHIN THAT JURISDICTION.

Section 10.13         Consent to Jurisdiction.  Each party to this Agreement, by
its execution hereof, hereby:

(a)           irrevocably submits to the exclusive jurisdiction in the Court of
Chancery of the State of Delaware or any court of the United States located in
the State of Delaware, for the purpose of any and all actions, suits or
proceedings arising in whole or in part out of, related to, based upon or in
connection with this Agreement or the subject matter hereof,

(b)           waives to the extent not prohibited by applicable Law, and agrees
not to assert, by way of motion, as a defense or otherwise, in any such action,
any claim that it is not subject personally to the jurisdiction of the
above-named courts, that its property is exempt or immune from attachment or
execution, that any such action brought in one of the above-named courts should
be dismissed on grounds of forum non conveniens, should be transferred to any
court other than one of the above-named courts, or should be stayed by reason of
the pendency of some other proceeding in any other court other than one of the
above-named courts, or that this Agreement or the subject matter hereof may not
be enforced in or by such court, and

(c)           agrees not to commence any such action other than before one of
the above-named courts nor to make any motion or take any other action seeking
or intending to cause the transfer or removal of any such action to any court
other than one of the above-named courts whether on the grounds of forum non
conveniens or otherwise.

Section 10.14         Specific Performance.  The parties agree that irreparable
damage would occur and that the parties would not have any adequate remedy at
law in the event that any of the provisions of this Agreement were not performed
in accordance with their specific terms or were otherwise breached.  It is
accordingly agreed that the parties shall be entitled to an injunction or
injunctions to prevent breaches of this Agreement and to enforce specifically
the terms and provisions of this Agreement in any federal court located in the
State of Delaware or in Delaware state court, this being in addition to any
other remedy to which they are entitled at law or in equity.

[Remainder of page intentionally left blank.]

61


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first above written.

NOVANT HEALTH, INC.

 

By:

/s/ Paul M. Wiles

 

 

 

Name:

Paul M. Wiles

 

 

Title:

President & Chief Executive Officer

 

 

 

 

STONES MERGER CORP.

 

 

 

 

 

By:

/s/ Paul M. Wiles

 

 

 

Name:

Paul M. Wiles

 

 

Title:

President

 

 

 

 

MQ ASSOCIATES, INC

 

 

 

 

 

By:

/s/ C. Christian Winkle

 

 

 

Name:

C. Christian Winkle

 

 

Title:

Chief Executive Officer

 

 

 

 

J.P. MORGAN PARTNERS (BHCA), L.P.

 

solely for purposes of Sections 5.11 and
5.12 and Article X and in its capacity as

 

the Stockholders’ Representative

 

 

 

By:

CCMP Capital Advisors, LLC,

 

 

as Attorney-In-Fact

 

 

 

 

 

 

 

By:

/s/ Benjamin B. Edmands

 

 

 

Name:

Benjamin B. Edmands

 

 

Title:

Managing Director

 

62


--------------------------------------------------------------------------------